Exhibit 10.8

 

GROUND LEASE AND SUBLEASE

 

This Ground Lease and Sublease (“Lease”) made this 1st day of June, 1993, by and
between KB ENTERPRISES (“Landlord”), and Boulder Station, Inc., a Nevada
corporation (“Tenant”).

 

SPECIAL LEASE PROVISIONS

 

The following Special Lease Provisions are an integral part of this Lease. 
References in the Special Lease Provisions to exhibits and other sections are
for convenience and designate some of the exhibits and other sections where
Special Lease Provisions are discussed.  Each reference in this Lease to any of
the Special Lease Provisions shall be construed to incorporate all the terms
under each such Special Lease Provision into this Lease.  In the event of a
conflict between any Special Lease Provision and the Standard Lease Provisions,
the Special Lease Provision shall control.

 

ARTICLE I
SPECIAL LEASE

 

A.                                   Land.  Parcels 240-200-016, 017, 018
and 019, and Parcels 24210-001, 002, 003, 004, 009, 010, 011, 012, 015, 016
and 018, as more particularly described in Exhibit A attached hereto and made a
part hereof (the “Fee Land”), together with the land described in Exhibit A to
the Master Lease (the “Leased Land”, collectively with the Fee Land the “Land”).

 

B.                                     Term.  The Term shall commence on the
date hereof (“Commencement Date”), and shall terminate at midnight on the last
day of the month in which the sixty-fifth (65th) anniversary of Commencement
Date occurs (“Termination Date”).

 

C.                                     Rent.  Tenant shall pay Landlord the Rent
for the Premises in the manner set forth in Article V below as follows:

 

1.                                       Fixed Term.  For the period from the
Commencement Date until midnight on the last day of the month in which the tenth
(10th) anniversary of the Commencement Date occurs (“Fixed Term”), the Rent
shall be as follows:

 

a.                                       For the period from the Commencement
Date until the earlier of (i) the Construction Completion Date or (ii) eighteen
(18) months after the Commencement Date; Six Hundred Thousand and No/100 Dollars
($600,000.00) per year);

 

b.                                      For the period from the expiration of
the period described in Subparagraph a, above until the last day of the month in
which the fifth (5th) anniversary of the Commencement Date occurs:  One Million
Five Hundred Thousand and NO/100 Dollars ($1,500,000.00) per year; and

 

c.                                       For the remainder of the Fixed Term,
the Rent shall be set at an amount equal to the Rent stated in paragraph b above
increased as of the beginning of such period by the Cost of Living Factor as
defined in Section II.A.9 below.

 

--------------------------------------------------------------------------------


 

2.                                       Escalation Periods.  The portion of the
Term commencing on the first day following the end of the Fixed Term and ending
on the Termination Date shall consist of (i) five (5) consecutive periods of ten
(10) years each and (ii) one (1) five-year period consisting of the last five
(5) years of this Lease (each of said periods being referred to as a “Rental
Period”).

 

(1)                                  Subject to paragraph (2) below, for each
Rental Period during the remainder of the Term, the Rent for each year in such
Rental Period shall be an amount equal to the product of:  (a) the then
prevailing rate of return being realized by landowners for comparable property
located in Clark County, Nevada; provided, however, that in no event shall such
rate of return be less than eight percent (8%) per year; times (b) the market
value of the Land.  Notwithstanding the foregoing, in no event shall the Rent
for any Rental Period be less than the Rent in effect immediately preceding the
commencement of such Rental Period.  Rent for each Rental Period shall be
determined by mutual agreement of Landlord and Tenant at least ninety (50) days
prior to the first day of such Rental Period.  In the event that Landlord and
Tenant are unable to agree upon the Rent for any Rental Period at least ninety
(90) days prior to the first day of such Rental Period, then the annual Rent for
such Rental Period shall be determined by appraisal as provided in Section V.B
below.  The market value for the Land (whether determined by agreement between
the Landlord and Tenant or, in the absence of such agreement, by appraisal under
the terms of Section V.B below) shall be based upon the assumption that the Land
is free and clear of this Lease but is subject to similar restrictions on use as
herein set forth, and giving due consideration to amenities furnished, and any
other factors which would ordinarily be considered in establishing the
prevailing market value, all as applicable to the use permitted in this Lease in
other comparable commercial developments in Clark County, Nevada, with such
adjustments to reflect different locations and other matters as may be
reasonably appropriate.  All amounts determined by appraisal shall be as of the
date which is one hundred fifty (150) days prior to the commencement date of the
Rental Period in question.

 

(2)                                  Notwithstanding the above, on the first day
of the sixth (6th) year of each of the first five (5) Rental Periods, the Rent
as determined in the paragraph (1) above shall be increased by the Cost of
Living Factor as defined in Section II.A.9 below and such increased Rent shall
be payable for the remaining five (5) years of the then current Rental Period.

 

D.                                    Required Improvements.  The Tenant, at its
own cost and expense, shall construct the following improvements (“Required
Improvements”) on the Premises in accordance with the provisions of Article VI
of this Lease:  A first-class casino/hotel facility, including all onsite and
offsite improvements necessary to develop such facility.  The total Hard costs
for the construction of the Required Improvements shall not be less than FIFTY
MILLION DOLLARS ($50,000,000).

 

E.                                      Construction Dates.  Tenant shall:

 

(i)                                     Commence construction of the Required
improvements within one (1) year (“Construction Commencement Date”) of the
Commencement Date; and

 

(ii)                                  Diligently and continuously thereafter
construct the Required Improvements so as to have the Required Improvements
Completed within eighteen

 

2

--------------------------------------------------------------------------------


 

(18) months of the Construction Commencement Date (“Construction Completion
Date”), subject to extensions for Force Majeure as permitted under Section VI.D
below.

 

F.                                      Permitted Use of Premises:  The Premises
shall be used solely for a first-class casino/hotel facility, together with
related uses, and no other uses shall be permitted on the Premises without the
prior written consent of Landlord, which consent may be unreasonably withheld. 
(Section X.H).

 

G.                                     LANDLORD’S ADDRESS: 
                                                        

                                                                                                                                                                                                         
                                                        

                                                                                                                                                                                                         
                                                        

 

H.                                    Tenant’s Address:

                                                                                                                                                                                                         
                                                        

                                                                                                                                                                                                         
                                                        

 

I.                                         Alternation Threshold.  FIVE HUNDRED
THOUSAND DOLLARS ($500,000) (Sections VI.B, X.D).

 

J.                                        Insurance.  (Article VIII)

 

1.                                       Minimum Liability Coverage Amounts:

 

(a)

 

$10,000,000

 

Each Occurrence

 

 

 

 

 

(b)

 

$10,000,000

 

Products & Completed Operations Aggregate

 

 

 

 

 

(c)

 

$10,000,000

 

General Aggregate

 

 

 

 

 

(d)

 

$ 1,000,000

 

Employer’s Liability

 

 

 

 

 

(e)

 

$ 1,000,000

 

Automobile Liability

 

2.                                       Maximum Deductibles:

 

(a)

 

$100,000

 

Commercial General Liability

 

 

 

 

 

(b)

 

$100,000

 

Property

 

 

 

 

 

(c)

 

$100,000

 

Automobile Liability

 

K.                                    Opinion to Acquire Landlord’s Interest.

 

1.                                       Exercise of Tenant’s Option.  Landlord
hereby grants Tenant an option to acquire Landlord’s Interest upon the terms and
conditions contained in this Section I.K (“Tenant’s Option”).  Tenant’s Option
shall be exercised by Tenant’s delivering to Landlord, in the manner provided in
Section XIII.D below, written notice of such exercise no earlier than one
hundred eighty (180) and no later than one hundred twenty (120) days prior to
the last day of the

 

3

--------------------------------------------------------------------------------


 

month in which the fifth anniversary of the Commencement Date occurs, the first
day of any Rental Period or any fifth anniversary of the first day of any Rental
Period (excluding the last Rental period).  If Tenant so exercises Tenant’s
Option, then Landlord and Tenant shall complete Tenant’s acquisition of
Landlord’s Interest as set forth in Section I.K.2 below on or prior to the first
day of such Rental Period or fifth anniversary.  Either party may refuse to
extend Tenant’s ability to exercise Tenant’s Option for any or no reason.

 

2.                                       Terms of Tenant’s Option.  Upon
Tenant’s valid exercise of Tenant’s Option in Section I.K.1 above, Landlord and
Tenant shall negotiate in good faith for a period of no more than thirty
(30) days to determine the market value of Landlord’s Interest to be acquired
pursuant to Tenant’s Option.  The market value for Landlord’s Interest (whether
determined by agreement between the Landlord and Tenant or, in the absence of
such agreement, by appraisal under the terms of section V.B below) shall be
based upon the assumption that Landlord’s Interest is free and clear of this
Lease but is subject to similar restrictions on use as herein set forth, and
giving due consideration to amenities furnished, and any other factors which
would ordinarily be considered in establishing the prevailing market value, all
as applicable to the use permitted in this Lease in other comparable commercial
developments in Clark County, Nevada, with such adjustments to reflect different
locations and other matters as may be reasonably appropriate.  Such market value
shall be agreed upon by Landlord and Tenant within said thirty (30) day period. 
If Landlord and Tenant are unable to agree on the market value of Landlord’s
Interest within said thirty (30) day period, the market value of Landlord’s
Interest shall be determined by appraisal pursuant to Section V.B below.  Upon
determination of the market value of Landlord’s Interest, whether by agreement
or by appraisal, Tenant shall provide evidence to Landlord’s reasonable
satisfaction that there are funds available and committed to Tenant to complete
the acquisition.  Tenant shall acquire all or a portion of Landlord’s Interest
either by purchase or by way of an exchange which would qualify for tax-deferred
treatment to Landlord under section 1031 of the Internal Revenue Code, whichever
method Landlord shall elect in its sole discretion; provided, however, that
Tenant shall not be required to incur any additional costs or liabilities as a
result of Landlord’s election to proceed with an exchange under Section 1031. 
Landlord’s Interest shall be conveyed to Tenant free and clear of all liens and
encumbrances except those shown in Exhibit A attached hereto, those liens and
encumbrances existing upon the Leased Land at the time of Landlord’s acquisition
of the Leased Land, if applicable, and those liens and encumbrances made or
suffered by Tenant.  All costs and expenses of conveying Landlord’s Interest to
Tenant, including without limitation, any and all escrow fees, conveyance taxes,
notary fees, title insurance premiums, recording fees and other customary
closing costs and expenses, shall be allocated between the parties in such
proportion as is mutually agreed upon, or in the absence of such agreement
according to the prevailing practice and custom within the jurisdiction in which
the Premises is located.  All real property taxes, assessments, rent under this
Lease and other similar payments shall be prorated between Landlord and Tenant
upon the closing date for Tenant’s acquisition of Landlord’s Interest.  If
Tenant exercises Tenant’s Option but thereafter fails to acquire Landlord’s
interest for any reason other than Landlord’s default, then Tenant shall
reimburse Landlord for all of Landlord’s out-of-pocket expenses incurred in
connection with Tenant’s Option, including without limitation appraisers’ and
attorneys’ fees.

 

L.                                      Tenant’s Option to Terminate.  Tenant
shall use its best efforts to obtain commitments for all funding necessary to
complete construction of the Required Improvements

 

4

--------------------------------------------------------------------------------


 

on or prior to the Construction Commencement Date, as required by
Article VI.B.6.  If Tenant is unable to obtain such funding, Tenant may at its
option terminate this Lease on or prior to the Construction Commencement Date by
delivery of written notice to Landlord, and upon receipt of such notice by
Landlord this Lease shall terminate and neither party shall have any further
rights or obligations under this Lease.  In the event that any construction
lender providing financing for the construction of the Required Improvements
requires the modification of any Lease provisions as a condition precedent to
providing such financing, Landlord shall agree to such modifications, provided
that they do not have a material adverse economic impact on Landlord.

 

5

--------------------------------------------------------------------------------


 

All terms, covenants and conditions contained in the Standard Lease Provisions
and the Exhibits attached hereto are incorporated herein by reference and made a
part of this Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first written above.

 

Tenants:

 

Landlord:

 

 

 

BOULDER STATION, INC.

 

KB ENTERPRISES

 

 

 

By

/s/ Frank J. Fertitta III

 

By

Frank J. Fertitta, Jr.

 

Its Frank J. Fertitta III

 

 

Its Frank J. Fertitta, Jr.

 

 President

 

 

 

 

6

--------------------------------------------------------------------------------

 


 

STANDARD LEASE PROVISIONS

 

In consideration of the respective and mutual covenants of Landlord and Tenant
and the Rent set forth in this Lease, Landlord and Tenant hereby agree to the
Special Lease Provisions and to all of the following terms, conditions and
covenants (“Standard Lease Provisions”):

 

ARTICLE II
DEFINITIONS

 

A.                                   Use of Defined Terms.  For purposes of
construing and interpreting this Lease, the terms defined in this Article II
when written with initial capital letters in this Lease shall have throughout
the Lease the meaning given such terms in the paragraphs below.  The terms
defined in this Article II may be used in the singular or plural or in varying
tenses or forms, but such variation shall not affect the meaning of such terms
set forth in the paragraphs below so long as those terms are written in initial
capital letters.  When such terms are used in this Lease but are written without
initial capital letters, such terms shall have the meaning they have in common
usage; provided, however, that where legal, technical or trade terms are used
and the context in which such terms are used indicates that such terms are to be
given their legal, technical or trade usage meanings, such terms shall be given
such legal, technical or trade usage meanings.

 

1.                                       AAA.  “AAA” shall mean the American
Arbitration Association.

 

2.                                       AIA General Conditions.  The “AIA
General Conditions” shall mean the American Institute of Architects General
Conditions of the Contract for Construction, AIA Document A201 1987 Edition.

 

3.                                       Alteration Threshold.  The “Alteration
Threshold” shall mean the amount which is set forth in Section I.J above.

 

4.                                       Approved Plans and Specifications. 
“Approved Plans and Specifications” shall mean substantially completed plans
(including working drawings) and specifications (sufficient for building
purposes) which have been approved in writing by Landlord, in accordance with
Section VI.B.l below.

 

5.                                       Beneficiary.  “Beneficiary” shall mean
any and all beneficiaries under deeds of trust granted by Tenant which encumber
this Lease.

 

6.                                       Commencement Date.  “Commencement Date”
shall mean the date of this Lease, as set forth on page 1 of the Special
Provisions.

 

7.                                       Completed.  A structure, improvement or
building is “Completed” when a “certificate of occupancy” has been issued by a
licensed architect or the appropriate governmental authority.  The “Completion”
of a structure, improvement, or building shall mean the issuance of a
“certificate of occupancy” by a licensed architect or the appropriate
governmental agency for such structure, improvement or building.

 

--------------------------------------------------------------------------------


 

8.                                       Construction Commencement Date. 
“Construction Commencement Date” shall mean the date upon which Tenant commences
construction of the Required Improvements, as set forth in Section I.E above.

 

9.                                       Construction Completion Date. 
“Construction Completion Date” shall mean the date by which Tenant is required
to have completed construction of the Required Improvements, as set forth in
Section I.B above.

 

10.                                 Cost of Living Factor.  The “Cost Of Living
Factor” for any date during the Term shall be a fraction whose numerator it the
index figure stated in the Consumer Price Index for All Consumers (1982-84-100)
specified for All Items relating to Los Angeles-Long Beach-Anahein published by
the Bureau of Statistics of the United States Department of Labor in effect on
such date and whose denominator is the index figure for such Consumer Price
Index in effect on the Commencement Date of this Lease; provided, however, that
the Cost of Living Factor shall never be less than one (1).  If such “Consumer
Price Index” is discontinued, the Cost of Living Factor shall be based on
comparable statistics on changes in the purchasing power of the consumer dollar
for the applicable periods, as published by a responsible financial periodical
report of a recognised governmental or private authority.  If a dispute between
Landlord and Tenant arises with regard to the proper Cost of Living Factor to be
applied to any time, the Cost of Living Factor shall be determined by the
appraisal process set forth in Section V.B below.

 

11.                                 Default.  “Default” means the occurrence of
one or more of the events of default listed in Section XI.A below.

 

12.                                 Electrical Facilities.  “Electrical
Facilities” shall mean all electrical high voltage transmission and distribution
lines, transformers, and other facilities now or hereafter located over, on,
under, and in close proximity to the Premises.

 

13.                                 Fee Land.  “Fee Land” is defined in
Section I.A above, exclusive of any improvements existing at any time on such
land.

 

14.                                 Fixed Term.  “Fixed Term” shall mean the
initial period of the Term of the Lease, during which the Rent is fixed, as set
forth in Section I.C.I above.

 

15.                                 Force Majeure.  “Force Majeure” shall mean
any performance or condition required to be completed by a party to this Lease
under the terms of this Lease which is delayed by any act of God (floods,
earthquakes or other natural disasters), war, strike in the State of Nevada,
national emergencies or civil disturbances or by general transportation or
shipping strikes, or by strikes which affect the delivery of materials critical
to construction on the Premises, which conditions are not within a party’s
control and could not reasonably be avoided by such party.

 

16.                                 Hard Costs.  “Hard Costs” of construction
are defined as the costs of construction materials, equipment and fixtures to be
incorporated into the improvements constructed and the costs of labor and
administration of such construction, as paid to a contractor or contractors for
such construction, and shall not mean or include such “soft” costs as
architect’s

 

2

--------------------------------------------------------------------------------


 

and designer’s fees, other professional or consulting fees, any cost to acquire
this Lease, finance charges or fees for loan commitments or money borrowed for
such construction or this Lease, costs of obtaining government approvals
necessary for such construction, and Tenant’s overhead and costs of
administering such construction and development.

 

17.                                 Hazardous Materials.  “Hazardous Materials”
mean and include, without limitation, inflammable explosives, radioactive
materials, asbestos, organic compounds (including polychlorinated biphenyl),
pollutants, contaminates, hazardous wastes, toxic substances or related
materials and any substances defined as or included in the definitions for
“hazardous substances”, “hazardous wastes”, “extremely hazardous wastes”,
“hazardous materials”, or “toxic substances” in the Hazardous Material Laws.

 

18.                                 Hazardous Materials Laws.  “Hazardous
Materials Laws” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, the Hazardous Materials Transportation Act, the Clean Water
Act, the Clean Air Act, the Toxic Substances Control Act, the Safe Drinking
Water Act, as the same may be amended from time to time, and any similar
federal, state, and local laws and ordinances, and regulations now or hereafter
adopted, accomplished and promulgated pursuant thereto, applying to the Premises
or any portion thereof.

 

19.                                 Land.  “Land” shall mean the Fee Land
together with the Leased Land, as those terms are defined in Section I.A above,
exclusive of any improvements existing at any time on such Land.

 

20.                                 Landlord.  “Landlord” shall mean KB
Enterprises.

 

21.                                 Landlord’s Cost of Money.  “Landlord’s Cost
of Money” for any period during the Term shall mean an annual rate of interest
equal to the lesser of:  (i) three percent (3%) plus the prime interest rate for
such period of time, which shall be the interest rate then charged by the
largest or the second largest bank (as measured by total assets) in the State of
Nevada, whichever charges the higher rate, to its most responsible commercial
borrowers on 90-day unsecured notes; or (ii) the maximum per annum rate of
interest permitted to be charged by then applicable law.

 

22.                                 Landlord’s Interest.  “Landlord’s Interest”
shall mean all of Landlord’s interest in the Premises, including without
limitation Landlord’s fee interest in the Fee Land and Landlord’s interest as
leases in the Master Lease or, if Landlord has acquired the fee interest in the
Leased Land, such fee interest.

 

23.                                 Lease.  “Lease” means this Lease, together
with all Exhibits attached hereto, as the same may be amended from time to time.

 

24.                                 Leased Land.  “Leased Land” is defined in
Section I.A above, exclusive of any improvements existing at any time on such
land.

 

3

--------------------------------------------------------------------------------


 

25.                                 Master Lease.  “Master Lease” shall mean
that certain Ground Lease dated as of January 24, 1990, by and between the
Master Lessor as Lessor and KB enterprises as Lessee, a copy of which is
attached hereto as Exhibit B and made a part hereof.

 

26.                                 Master Lessor.  “Master Lessor” shall mean
Starzynski General Partnership and Alene H. Hemington, or any successor fee
owner of the Leased Land.

 

27.                                 Other Construction.  “Other Construction” is
defined as any proposed building, improvement or structure (other than the
Required Improvements) or any alteration or addition to the Required
Improvements or such other building, improvement or structure.

 

28.                                 Preconditions for Construction.  The
“Preconditions for Construction” shall mean all of the conditions set forth in
Section VI.B of this Lease.

 

29.                                 Premises.  The “Premises” shall mean the
Land, the Required Improvements, the Other Construction, and all buildings,
improvements, fixtures, tenements, rights, easements, privileges and
appurtenances belonging, attached or appertaining to such Land on the date
hereof or at any time thereafter.

 

30.                                 Record.  To “Record” a document shall mean
to record such document in the Recorder’s Office, Clark County, Nevada.

 

31.                                 Rent.  “Rent” shall mean the net annual rent
for the Premises, which amount is set forth in Section I.C above.

 

32.                                 Rental Periods.  “Rental Periods” shall mean
those fixed periods of time set forth in Section I.C.2 above, during which the
Rent is recomputed.

 

33.                                 Required Improvements.  “Required
Improvements” shall mean those improvements set forth in Section I.D above which
Tenant, at its own cost and expense, shall construct on the Land in accordance
with the provisions of Article VI below.

 

34.                                 Special Lease Provisions.  “Special Lease
Provisions” shall mean the provisions in Article I of this Lease.

 

35.                                 Standard Lease Provisions.  “Standard Lease
Provisions” shall mean the provisions in Articles II through XIII, inclusive, of
this Lease.

 

36.                                 Tenant.  “Tenant” shall mean the entity
identified as Tenant in the first paragraph of this Lease.

 

37.                                 Term.  “Term” shall mean the period of time
during which this Lease is in effect, which period is set forth in Section I.B
above.

 

38.                                 Termination Date.  “Termination Date” shall
mean the date upon which this Lease shall terminate, unless sooner terminated as
provided herein and is set forth in Section I.B above.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III
PREMISES

 

A.                                   Demise.  Landlord demises and leases to
Tenant, and Tenant rents from Landlord for the Term, the Premises, subject to
(i) the encumbrances listed on Exhibit A attached hereto and incorporated herein
by reference, and (ii) the rights reserved unto Landlord under Section III.B
below.

 

B.                                     Rights Reserved to Landlord.  Landlord
hereby expressly excepts and reserves from this Lease and from the rights
granted under this Lease, the right, prior to the Construction Commencement
Date, to grant or relocate in, on, over, under, across and through the Premises
all easements now or hereafter required for the construction, installation,
operation, maintenance, repair and replacement of rights of way, underground
lines and other transmission facilities and appurtenances for electricity, gas,
telephone, water, sewage, drainage and any other service or utility, curbs,
payments and other roadway improvements, upon such terms and conditions as
Landlord may determine or as may be specified by the grantee in connection with
the acceptance of the same; provided that such easements will be subject to
Tenant’s consent and will not adversely affect the design or use of improvements
planned for or existing on the Premises.

 

C.                                     No Light or Air Easement.  Any diminution
or shutting off of light or air by any structure now existing or which may be
hereafter erected on lands adjacent to the Premises shall in no way affect this
Lease, shall not constitute a constructive eviction or grounds for reduction or
abatement of rent, or otherwise impose any liability on Landlord.

 

D.                                    Quiet Enjoyment.  If and so long as Tenant
pays the Rent and keeps, observes and performs each and every term, covenant and
condition of this Lease on the part of Tenant to be kept, observed and
performed, Tenant shall peaceably hold and enjoy the Premises for the Term
without hindrance or interruption by Landlord or any other person lawfully
claiming through or under Landlord except as in this Lease expressly provided.

 

ARTICLE IV
TERM

 

Subject to earlier termination as herein provided, the Term of this Lease shall
be as stated in Section I.B above.

 

ARTICLE V
RENTAL

 

A.                                   Tenant to pay Net Rent.  Throughout the
Term, Tenant shall pay to Landlord the Rent set forth in Section I.C above in
the manner set forth in this Article V, net and above any and all taxes, rates,
assessments, charges, impositions, and expenses payable under this Lease and
without deductions of any kind whatsoever.  Rent shall be paid without prior
notice or demand, and without any setoff, counterclaim or deduction whatsoever,
and shall not be reduced or abated except as expressly provided in this Lease.

 

5

--------------------------------------------------------------------------------


 

B.                                     Appraisal.  Whenever this Lease provides
that a matter shall be determined by appraisal, the determination by appraisal
of such matter shall be done in an arbitration format and shall be binding,
final and conclusive on the Landlord and Tenant.  Such appraisal shall be made
by three (3) impartial appraisers appointed and constituted as provided in this
paragraph, each of whom shall be a member in good standing of the American
institute of Real Estate Appraisers or its successor.  Either Landlord or Tenant
may give to the other party written notice of its desire to have an appraisal
made and appoint one of the appraisers in said notice, whereupon the other
party, within fifteen (15) days after the receipt of such notice, shall appoint
a second appraiser, and, in case of failure so to do, the party who has already
appointed an appraiser may have the second appraiser appointed by a judge of the
Clark County District Court, and the two (2) appraisers so appointed, in either
manner, shall appoint the third appraiser, and in the event that the two
appraisers so appointed shall, within fifteen (15) days after the appointment of
the second appraiser, fail to appoint the third appraiser, either party may have
the third appraiser appointed by said judge, and the three (3) appraisers so
appointed shall thereupon proceed to make the appraisal in question and the
decision of any two (2) of then shall be final, conclusive and binding upon
Landlord and Tenant.  Landlord and Tenant shall each have an opportunity to
present arguments and evidence to support their respective positions regarding
the determination of Rent or other issues before the appraisers.  The appraisers
may call such expert or other witnesses as they deem appropriate to assist them
in the appraisal process.  Each of the parties shall pay the costs and expenses
of their respective consultants, as well as the compensation and expenses of the
appraiser it appoints.  All other costs of the appraisal process shall be shared
equally by Landlord and Tenant.

 

C.                                     Payment of Rent.  Tenant shall commence
payment of Rent on the Commencement Date and such Rent shall be paid in equal
monthly installments in advance on the first day of each month for which such
Rent accrues under this Lease.  If the Commencement Date shall fall on a day
other than the first day of a month, then the rental for the first fractional
month shall be computed on a daily basis from the Commencement Date to the end
of such calendar month by dividing the monthly installment of Rent by thirty
(30) and multiplying this amount by the number of days remaining in the
fractional month.

 

D.                                    Disputed Rent.  In the event that the
parties have failed to agree upon a rental rate for Rent for any Rental Period
then, pending determination of the Rent for such Rental Period through appraisal
or agreement, Tenant shall, at the time and in the manner specified herein,
continue payment of Rent at the rate in effect during the immediately preceding
period.  Upon determination of the Rent for such disputed Rental Period through
appraisal or agreement, Tenant shall immediately pay over to Landlord any
additional amounts required to make up any increase in Rent determined for such
Rental Period plus interest thereon at Landlord’s Cost of Money accruing from
the date such payments would have been due until actually paid in full.

 

E.                                      Currency, Agent.  All Rent and all other
charges payable by Tenant under this Lease shall be paid in lawful currency of
the United States of America to Landlord or to such agent as shall be designated
by Landlord in written notice to Tenant on or before its due date.

 

F.                                      Late Charges /Dishonored Checks.  If the
Rent payment is not received prior to the tenth (10th) of any month, or any
other charge or additional rent due hereunder shall

 

6

--------------------------------------------------------------------------------


 

not be received when due, than a late fee in the amount of the greater of
$100.00 or five percent (5%) of the amount due shall be automatically assessed.

 

ARTICLE VI
CONSTRUCTION OF IMPROVEMENTS

 

A.                                   Tenant Shall Construct the Required
Improvements.  The Tenant shall, at its own expense, and after complying with
the provisions of Section VI.B, commence construction of the Required
Improvements on the Premise no later than the Construction Commencement Date and
thereafter shall diligently and continuously construct same so as to have
Completed the Required Improvements by the Construction Completion Date set
forth in Section I.R above, subject to extensions for Force Majeure as set forth
in Section VI.D below.  All such construction shall be carried out by Tenant in
material compliance with the Approved Plans and Specifications and full
compliance with all applicable laws, ordinances and regulations, including
building and fire codes and applicable environmental restrictions.  The total
Hard Costs of construction and development of the Required Improvements shall be
not less than the amount set forth in Section I.D above.

 

B.                                     Construction Requirement.  Prior to
commencement of construction of the Required Improvements or any Other
Construction, Tenant shall submit a copy of the plans and specifications and an
estimate of the total cost of such construction to Landlord, and where the cost
of any such construction exceeds an amount equal to the Alteration Threshold
multiplied by the Cost of Living Factor for the date such plans and
specifications are received by Landlord, Tenant shall comply with all of the
Preconditions for Construction set forth in this Section VI.B.  All Other
Construction, regardless of cost, which materially altern the external visual
appearance of the Premises shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld.

 

1.                                       Landlord’s Approval of Plans and
Specification.  Prior to commencement of construction of the Required
improvements or any Other Construction, Tenant shall obtain Landlord’s approval
of the plans and specifications for such improvements as set forth in paragraphs
a and b below.  Tenant agrees that Landlord may require Tenant to remove from
the Premises any improvements constructed by Tenant which arm not in material
conformance with Approved Plans and Specifications and to return the Premises to
its prior condition, all at Tenant’s sole cost and expense.

 

a.                                       Required Improvements.  Within sixty
(60) days of the execution of this Lease, Tenant shall prepare, at its sole cost
and expense, plans and specifications for the Required improvements, and shall
submit same to Landlord for its review and approval, which approval shall lot be
unreasonably withheld provided, however, that it shall be reasonable for
Landlord to withhold its approval if the plans and specifications (i) are not in
material accordance with the requirements set forth in Section I.D above, and/or
(ii) are not in compliance with all applicable laws, ordinances and regulations
including, without limitation, building and tire codes and applicable
environmental restrictions.  Tenant shall obtain the written approval of
Landlord to the plane and specifications for the Required Improvements prior to
the Construction Commencement Date specified in Section I.E above.

 

7

--------------------------------------------------------------------------------


 

b.                                      All Other Construction.  Where
Landlord’s consent to the construction of Other Construction is required by this
Lease, Tenant shall prepare, at its role cost and expense, plans and
specifications for the Other Construction, and shall submit same to Landlord for
its review and approval which approval shall not be unreasonably withheld
provided, however, that it shall be reasonable for Landlord to withhold its
approval if the plans and specifications required by this Lease are not in
compliance with all applicable laws, ordinances and regulations including,
without limitation, building and fire codes and applicable environmental
restrictions.  Tenant shall obtain the written approval of Landlord to the plans
and specifications for the Other Construction prior to commencing construction
of the Other Construction.

 

2.                                       Architect and Contractor
Qualifications.  The Tenant shall only use licensed architects and contractors
for all construction.

 

3.                                       Contracts for Architect.  Without
limiting the terms and conditions to be contained in Tenant’s contract with the
architect for the design of the Required Improvements or Other Construction,
such contract shall require that the architect prepare the Approved Plans and
Specifications for the construction and deliver certification to the Landlord
upon completion of construction that the construction is in substantial
compliance with the Approved Plans and Specifications.  Tenant shall provide
Landlord with an executed copy of its architect contract at the same time that
Tenant submits its initial plans and specifications to Landlord for review and
approval under Section VI.B.1 above.

 

4.                                       Performance and Payment Bonds.  If such
bonds are required by Tenant’s lender(s).  Tenant shall deposit with the
Landlord certificates or other satisfactory evidence that the contractor has
procured one or more bonds for a total amount not less than one hundred percent
(100%) of the total construction cost of the Required Improvements or Other
Construction, naming Landlord as an additional obligee, guaranteeing the full
and faithful performance of the construction contract for such construction free
and clear of all mechanics’ and materialmen’s liens and the full payment of all
subcontractors, labor and materialmen, including without restricting the
generality of the foregoing, all architects and interior decorators.

 

5.                                       Governmental Approvals.  Tenant shall
furnish Landlord with evidence satisfactory to Landlord (which may be in the
form of an opinion of counsel satisfactory to Landlord) that all governmental
approvals necessary to commence the construction of the Required Improvements or
Other Construction have been obtained, including without limitation the issuance
of a building permit.

 

6.                                       Funding.  Tenant shall provide Landlord
evidence satisfactory to Landlord that there are funds available and committed
to Tenant sufficient to pay for the completion of the Required Improvements or
the Other Construction, including without limitation in the case of the Required
improvements and, if required by Landlord, the Other Construction, one hundred
percent (100%) of the total Hard Costs and indirect costs of such construction.

 

7.                                       Construction Liability Insurance.  In
addition to the requirements of Article VIII below, beginning with the
commencement of construction and continuing until all construction is Completed,
Tenant shall maintain a comprehensive general liability insurance

 

8

--------------------------------------------------------------------------------


 

policy satisfactory in form and content to the Landlord and insuring the
Landlord and Tenant against at least all of the following:  loss or damage to
third parties or their property from excavation, pile driving, loss of
subterranean support, boiler explosion as well as all other hazards normally
insured against in the construction industry.  Prior to the commencement of
construction, Tenant shall deliver to Landlord copies of such policies and
endorsements, together with certificates of insurance certifying that such
insurance is in full force and effect.

 

C.                                     Change Orders.  Throughout the course of
any construction for which Tenant is required under this Lease to comply with
the conditions set forth in Section VI.B above, any proposed variation in
construction from the Approved Plane and Specifications which would do any of
the following:

 

(i)                                     change the size or configuration of the
Required Improvements or Other Construction,

 

(ii)                                  affect the visual design or external
appearance of any construction on the Premises,

 

(iii)                               extend the time of any required performance
under Tenant’s construction contract beyond the Construction Completion Date,

 

(iv)                              materially change the scope of the work under
Tenant’s construction contract, or

 

(v)                                 result in construction which is not equal to
or better than the construction covered by the original Approved Plans and
Specifications therefor,

 

shall be made pursuant to supplemental plans and specifications and “change
orders”, as that term is defined in the AIA General Conditions.  Tenant shall
submit copies of any and all such supplemental plans and specifications and
proposed change orders to Landlord for review and approval.  Tenant shall obtain
such approvals, in writing prior to the carrying out of any construction
pursuant to such supplemental plans and specifications or change orders and
prior to execution of such change orders by Tenant or its agents.  If Tenant
proposes to enter into an “additive change order” as that term is used in the
AIA General Conditions, which additive change order would have the effect of
depleting entirely the amount provided for contingencies in the construction
budget, then prior to the execution of such additive change order, Tenant shall
make funding arrangements satisfactory to Landlord to fund the additional sums
required to cover the amount by which the construction budget, after all
contingencies have been depleted, in increased by the additive change order. 
Failure of Tenant to make such funding arrangements satisfactory to Landlord
prior to the execution of any such additive change order shall constitute a
default under this Lease.

 

D.                                    Force Majeure.  If an event of Force
Majeure occurs, then the time for the completion of such performance or such
condition shall be extended by a time period equal to the duration of such
delay.  Notwithstanding the foregoing, (i) Tenant’s obligations to pay any and
all sums due under this Lease, including but not limited to Rent, shall not be
affected by any

 

9

--------------------------------------------------------------------------------


 

such extension for Force Majeure and the time for payment of such sums shall not
be so extended; and (ii) in no event shall the Term be extended as a result of
the occurrence of an event of Force Majeure.

 

E.                                      Landlord’s Remedy of Completion for
Interruption of Construction.

 

1.                                       Landlord’s Right to Assignments of
Construction Contracts and Financing.  As a substantial and material condition
to this Lease, Tenant hereby covenance that it will commence construction of the
Required Improvements upon the Construction Commencement Date and thereafter in
good faith diligently, expeditiously and continuously construct the Required
Improvements so as to Complete the Required Improvements on or before the
Construction Completion Date.  In the event that Tenant breaches its covenant
set forth in the preceding sentence by (i) not commencing construction by the
Construction Commencement Date, or (ii) allowing the diligent construction of
the Required improvements to be interrupted for a continuous period of six
(6) months or longer, after commencement of same, subject, in each case, to
extensions for Force Majeure, then each such event shall constitute a material
and substantial breach of this Lease and shall be deemed an act or event of
default under this Lease giving Landlord the right to terminate this Lease after
providing any Beneficiary the notice and opportunity to cure such default as
provided for in Section VII.  B below.  Upon such termination by Landlord, the
Premises and all improvements thereon, including the uncompleted Required
Improvements, shall revert to Landlord as provided in Section XI.B below and
Landlord may, but is not obligated to, complete or cause to be completed the
construction of the Required Improvements for its own account.  If Landlord
elects to complete construction of the Required Improvements, them;

 

(i)                                     Tenant shall assign to Landlord (a) all
governmental approvals and permits obtained for the construction to the extent
allowed by law, (b) the Tenant’s rights under the Tenant’s construction contract
for the Required Improvements, and (c) the Tenant’s rights under Tenant’s
contract with the architect for the Required Improvements, and Landlord agrees
to assume all the obligations of Tenant under the foregoing instrument; and

 

(ii)                                  Tenant shall assign and quitclaim to
Landlord all unadvanced and future sums committed under construction loans for
the Required Improvements and the full amount of any unborrowed equity of Tenant
in the Required improvements held by Tenant for construction and development of
the Required Improvements.

 

Nothing in this Section VI.E shall be deemed or construed to limit any other
rights that Landlord may have under this Lease upon Tenant’s default including,
without limitation, the rights of Landlord under Articles XI and XII below.

 

2.                                       Grant of Power of Attorney to
Landlord.  If Landlord elects to complete construction of the Required
Improvements, then for this purpose.  Tenant agrees to and does hereby
constitute and appoint Landlord as its lawful attorney-in-fact, with full power
of substitution, to complete the construction of the Required Improvements and
to empower Landlord as its attorney or attorneys to act as follows on behalf of
either one or both of Landlord

 

10

--------------------------------------------------------------------------------

 


 

or Tenant:  to use any of the proceeds of the loan which may remain unadvanced
for the purpose of completing the construction of the Required improvements in
the manner called for by the Approved Plans and Specifications; to make changes
and corrections in such Approved Plans and Specifications as shall be necessary
or desirable to complete the construction in substantially the manner
contemplated therein; to employ such contractors, subcontractors, agents,
watchmen, architects and inspectors as shall be required for completion of
construction of the Required Improvements; to pay, settle or compromise all
bills and claims which may be or become liens against the Premises, to prosecute
and defend all actions and proceedings relating to the construction of the
Required Improvements or the Premises on behalf of either or both of Landlord or
Tenant; to take such action and require such performance as Landlord deems
necessary under the architectural and construction contracts and the performance
and payment bonds; and to do any and every ether act which Tenant night do in
its own behalf.  This power of attorney shall be deemed to be a power coupled
with an interest and shall be irrevocable.

 

F.                                      Risk of Obtaining Governmental Approvals
for Construction.  It is specifically understood and agreed that the risk and
expense of obtaining all governmental approvals needed for construction of the
Required Improvements and the operation of the Premises as required by
Section I.F. above shall be borne solely by Tenant.  Failure to obtain such
approvals and Tenant’s resulting inability to construct the Required
Improvements shall not terminate Tenant’s obligation to make the payments
required in this Lease, including but not limited to the obligation for Rent, or
extend the time for or reduce the amount of any rental or other payment due
under the Lease; provided, however, that if Tenant is unable to obtain such
approvals prior to the Construction Commencement Date, then Tenant shall have
the right to cancel this Lease by delivery of written notice to Landlord on or
prior to the Construction Commencement Date, and neither party shall have any
further right or interest hereunder.

 

G.                                     Delivery of Plans and Specifications Upon
Completion.  Upon completion of any construction on the Premises required to be
made under the conditions set forth in Section VI.B above, Tenant shall provide
Landlord, at Tenant’s sole expense, with a complete set of plans and
specifications for the entirety of such construction certified by the architect
referenced in Section VI.B.3 above (i) as showing the completed construction “as
built”, and (ii) as being in substantial compliance with the Approved Plans and
Specifications, as same may have been modified pursuant to the provisions of
Section VI.C above.

 

ARTICLE VII
ENCUMBRANCES

 

A.                                   Right to Encumber.  Any provision herein
contained to the contrary notwithstanding, Tenant shall have the right without
the consent of Landlord to encumber by way of a deed of trust all or any portion
of Tenant’s right, title and interest in, to and under this Lease.  Any such
deed of trust may contain, except where particular terms, conditions or maturity
are required by this Lease, such terms, conditions and maturity as Tenant may
determine.  Provided that all requirements of this Lease are at all times
complied with, Tenant may enter into any and all such extensions, modifications
or amendments of any such deed of trust as it may desire.  Tenant shall, upon
execution of any such deed of trust, promptly deliver a true copy of the deed of
trust to Landlord.  The aggregate amount secured by all such deeds of

 

11

--------------------------------------------------------------------------------


 

trust shall not exceed eighty-five percent (85%) of the fair market value of
this Lease and all buildings and other improvements constructed on the Premises
or to be constructed on the premises during the Term.  The execution and
delivery of any such deed of trust shall not be deemed to constitute such an
assignment or transfer of this Lease as would require the holder or holders
thereof, as such, to assume the observation or performance of any of the terms,
covenants or conditions on the part of Tenant to be observed or performed
hereunder.  The Beneficiary and its respective assigns may enforce such deed of
trust and may acquire title to the leasehold estate of Tenant in any lawful way
and, pending foreclosure of such deed of trust (or bona fide sale or assignment
in lieu of foreclosure) may take possession of and sublease the Premises, or
cause any person having the relationship of an independent contractor to the
Beneficiary to take possession of and sublease the Premises.  Upon foreclosure
thereof (or any bona fide sale or assignment in lieu of foreclosure) the
Beneficiary may without further consent of Landlord sell and assign this Lease,
by assignment in which the assignee shall expressly assume and agree to observe
and perform all the covenants of Tenant hereunder for so long as it shall retain
title to Tenant’s interest hereunder.  Any assignee who has acquired title to
this Lease by way of foreclosure or deed in lieu thereof may only assign its
rights under the Lease, other than by way of deed of trust, in compliance with
Section XIII.F hereto.  The Beneficiary or its assigns shall be liable to
perform only the obligations of Tenant hereunder which arose during the period
such entity had title to Tenant’s interest hereunder.

 

B.                                     Lessor’s Right to Cure Lesses’s Deed of
Trust Defaults.  Every deed of trust encumbering Lessee’s interests under this
Lease shall provide that:

 

1.                                       In case of Tenant’s default under such
deed of trust, should the Beneficiary determine to institute foreclosure
proceedings, the Beneficiary shall give notice of such intended foreclosure to
Landlord, by registered mail sent to Landlord’s last known address, at least
every sixty (60) days prior to the commencement of such foreclosure proceedings,
and Landlord may, but shall not be obligated to, cure any default then capable
of being cured by Landlord; and

 

2.                                       Provided that Landlord commences to
cure all current defaults of Tenant then curable by Landlord and diligently
prosecutes such cure within such sixty (60) day period, then the Beneficiary
shall waive its right to foreclosure and any default under the deed of trust
shall be deemed cured and Landlord shall in no way be liable for any deficiency
judgment on the promissory note secured by the deed of trust or for the payment
of any sums due under the deed of trust or any other indebtedness as may be owed
by Tenant to the Beneficiary.

 

Landlord’s expenses in curing Tenant’s default under such deed of trust,
together with interest at a rate equal to Landlord’s Cost of Money accruing on
such expenses from the date such expenses are incurred by Landlord until fully
repaid by Tenant, shall be deemed to be additional rent under this Lease to be
paid by Tenant.

 

C.                                     Protection of Beneficiary.  In the event
that Tenant shall encumber the leasehold estate by way of deed of trust is
compliance with the terms of this Lease and, if Tenant or the Beneficiary shall
have furnished to Landlord a true copy of such deed of trust as provided in
Section VII.A above, the following provisions shall apply and inure to and for
the benefit of

 

12

--------------------------------------------------------------------------------


 

the Beneficiary therein named, and its successors and assigns, any provision
herein contained to the contrary notwithstanding:

 

1.                                       This Lease shall not be amended,
altered, modified or rescinded by Landlord and Tenant, prior to the expiration
of the term of the deed of trust, without the prior written consent of the
Beneficiary.  If such a deed of trust is in effect, this Lease may be terminated
only in accordance with the provisions of this Section VII.C.

 

2.                                       Landlord shall, upon serving Tenant any
notice of default under the provisions of or with respect to this Lease, at the
same time serve a copy of such notice upon the Beneficiary, by registered mail,
addressed to it at the address shown in the deed of trust, and no notice by
Landlord to Tenant shall be deemed to have been duly given unless and until a
copy thereof has been so served upon the Beneficiary.

 

3.                                       The Beneficiary, in the event Tenant
shall be in default hereunder, shall have the right (but shall not be obligated)
within the same period as is given to Tenant therefor, to remedy such default or
to cause the same to be remedied, and Landlord shall accept such performance by
or at the instigation of such Beneficiary as if the same had been done by
Tenant.  No default on the part of Tenant in the performance of work required to
be performed, or acts to be done or conditions to be remedied, shall be deemed
to exist, if in good faith, steps shall have been commenced promptly by Tenant
or by the Beneficiary to rectify the same and shall be prosecuted to completion
with diligence and continuity.  If after proper notice of default by Landlord
neither the Beneficiary nor Tenant cures or commences to cure Tenant’s default
under this Lease within the time limits set forth in Section XI.A below,
Landlord may terminate this Lease pursuant to such Section.

 

a.                                       Tenant hereby constitutes and appoints
each Beneficiary as Tenant’s agents and attorneys-in-fact with full power, in
Tenant’s name, place and stead, and at Tenant’s cost and expense, to enter upon
the Premises and make repairs thereon and therein, maintain the same, remove any
violations of law, statutes, ordinances or rule or regulation of governing
authorities and to otherwise perform any of the obligations of Tenant under this
Lease.

 

b.                                      In the event of any default of Tenant
hereunder (including those relating to bankruptcy or insolvency) other than a
default in the payment of money or a default susceptible of being cured by the
payment of money, Landlord shall not take any action to effect a termination of
this Lease, whether by service of a notice of termination or otherwise, due to
such default, without allowing the Beneficiary (or a receiver appointed at the
Beneficiary’s request or an independent contractor to the Beneficiary) a
reasonable time within which to either (l) obtain possession of the Premises and
the interests of Tenant under this Lease and cure the default, where the default
is susceptible of being cured after obtaining such possession by the
Beneficiary, receiver or independent contractor, or (2) institute and complete
foreclosure proceedings or otherwise sell or acquire Tenant’s interest in the
Premises and in this Lease, and any such default shall be considered as having
been waived by Landlord upon the completion of foreclosure or such sale or
Acquisition of Tenant’s interest, provided that:

 

13

--------------------------------------------------------------------------------


 

(i)                                     the Beneficiary shall not be required to
continue possession or foreclosure proceedings if the default which would have
given cause of or such notice shall have been cured; and

 

(ii)                                  during any period of forbearance the
foregoing shall not preclude Landlord from exercising any remedies hereunder,
relating to any other default of Tenants, and

 

(iii)                               such Landlord’s waiver of such default, and
the waiver of the right to terminate this Lease as a result of such default and
any transfer of Tenant’s interests under this Lease by way of foreclosure or
assignment in lieu thereof shall at all times be explicitly conditioned upon the
curing by either Beneficiary or the party acquiring Tenant’s Interest under this
Lease by way of foreclosure or assignment in lieu thereof of all then existing
defaults hereunder susceptible of cure including, without limiting the
generality of the foregoing, the payment of rent and other sums payable
hereunder by Tenant, such as attorneys’ fees and other expenses of Landlord
incurred in connection with such default, such that upon foreclosure or
assignment in lieu thereof all payments required from Tenant by the Lease shall
have been brought current; and

 

(iv)                              on and after the date of such foreclosure,
sale or other acquisition and for so long as it shall hold such title, the party
holding title to Tenant’s interest under this Lease shall observe and perform,
or cause to be observed and performed, all of the covenants and agreements on
the part of Tenant hereunder to be observed and performed.

 

If the conditions in clause (iii) of the immediately preceding sentence are not
met by the Beneficiary (or a receiver appointed at the Beneficiary’s request)
within thirty (30) days of notice or demand by Landlord, Landlord may terminate
this Lease pursuant to Article XI below.

 

4.                                       No such Beneficiary shall become
personally liable under the agreements, terms, covenants or conditions of this
Lease, unless and until such time as the Beneficiary becomes, and than only for
so long as it remains, the owner of the leasehold estate.

 

5.                                       In the event of the termination of this
Lease or of any succeeding lease made pursuant to the provisions of this
Section VII.C.5 prior to its stated expiration data, Landlord will enter into a
new lease of the Premises with the Beneficiary or, if there by more than one
deed of trust, than with the Beneficiary entitled under Subparagraph (iii) of
this Section VII.C.5, for the remainder of the Term, effective as of the date of
such termination, at the rent and additional rent and upon the covenants,
agreements, terms, provisions and limitations contained in this Lease, provided:

 

(i)                                     such Beneficiary makes written request
upon Landlord for such new lease within forty (40) days from the date of such
termination and such written request is accompanied by payment to Landlord of
all amounts then due to Landlord;

 

(ii)                                  such Beneficiary pays to Landlord at the
time of the execution and delivery of such new lease any and all sums which
would at the time of the execution and

 

14

--------------------------------------------------------------------------------


 

delivery thereof be due under this Lease but for such termination and pays any
and all expenses, including reasonable attorneys’ fees, court costs and
disbursements incurred by Landlord in connection with any such default and
termination as well as in connection with the execution and delivery of such new
lease, loss the net income collected by Landlord on the Premises subsequent to
the date of termination of this Lease and prior to the execution and delivery of
the new lease; and

 

(iii)                               if more than one such Beneficiary makes
written request upon Landlord in accordance with the provisions of
subparagraph (i) of this Section VII.C.5, the new lease shall be delivered to
the Beneficiary requesting such new lease whose deed of trust is prior in lien,
and the written request of any Beneficiary whose deed of trust is subordinate in
lien shall be void and of no force or effect.

 

6.                                       Upon the execution and delivery of such
new lease in accordance with the provisions of Section VIII.C.5 above, all
leases and other agreements with subleases which theretofore may have been
assigned and transferred to Landlord shall thereupon be assigned and transferred
without recourse by Landlord to the Beneficiary, as the new lessee.

 

D.                                    Subordination of Landlord’s Interest. 
Landlord will on request of Tenant therefor, by suitable instrument in the
nature of an additional security deed of trust, subordinate Landlord’s Interest
to any first leasehold deed or deeds of trust which comply with the provisions
of Section VII.A above.  The additional security deed of trust subordinating
Landlord’s Interest may be enforced by foreclosure only together with
foreclosure of said leasehold deed of trust and shall provide that Landlord’s
Interest may be sold only if the sale of the leasehold estate does not generate
sufficient proceeds to satisfy the indebtedness due under said leasehold deed of
trust.  So long as Landlord’s Interest shall be subordinated to any leasehold
deed of trust, Tenant will pay such deed of trust and the promissory note or
notes thereby secured at the times and in the manner therein set forth and will
faithfully observe and perform all of the terms, covenants, conditions and
provisions contained in such deed of trust and notes within the period of grace
therein provided, and any default of Tenant under such deed of trust or
promissory note shall constitute a default under this Lease.  Tenant will
indemnify and hold Landlord harmless against all loss, cost and expense
whatsoever arising out of or in connection with such additional security deed of
trust or any litigation with respect thereto.

 

E.                                      Encumbrances on Landlord’s Interest. 
Subject to Section VII.D above, nothing herein contained shall limit Landlord’s
right to assign or otherwise encumber Landlord’s interest in this Lease.  In the
event that Landlord at any time so encumbers its interest in this Lease, said
encumbrance shall be subject to and shall not be a lien prior to this Lease or
any modifications or extensions hereof or any new lease given by Landlord
pursuant to the provisions contained in Section VII.C or any leasehold deed of
trust placed thereon and any such encumbrance by Landlord shall not be deemed to
give any such assignee any greater rights than Landlord hereunder or the right
to cancel the Lease or any new lease so made to a leasehold Beneficiary unless
there is a default on the part of Tenant, uncured by either Tenant or the
leasehold Beneficiary, which, under the terms of this Lease or such new lease,
would enable Landlord to cancel this Lease, and withhold from such leasehold
Beneficiary a new lease pursuant to the provisions contained in Section VII.C.7.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VIII
INSURANCE

 

A.                                   Insurance of Buildings.

 

1.                                       Fire and Hazard Insurance.  Tenant
shall at its own expense and at all times during the Term keep all buildings,
other improvements and fixtures, by whomsoever installed or constructed,
existing on the Premises on the Effective Date or at any time thereafter,
insured against (a) all of the risks covered by a standard “Special Form”
endorsement, with additional coverage for risk of loss by earthquake (to the
extent available at commercially reasonable rates) and flood and (b) such other
hazards or risks which a prudent businessman would insure against.  This
coverage shall be in an amount equal to the full replacement cost of such
buildings, improvements and fixtures without deduction for depreciation, shall
be written on an “Agreed Amount” basis, shall not have a deductible in excess of
the amount shown in Section I.J above, and shall have an endorsement showing
coverage for the loss of rental income after an insured-against occurrence
during the period of restoration of the Premises and shall be placed with an
insurance company or companies approved by Landlord.  The limits of liability
with respect to this endorsement for loss of rental income shall be for a period
of restoration of not less than two (2) years after the insured against
occurrence and this endorsement shall be written on an “Agreed Amount” basis.

 

2.                                       Payment of Insurance Proceeds.  Every
policy of insurance described in Section VIII.A.l above shall be issued to cover
and insure all the several interests in the buildings, improvements, fixtures
and rent required to be insured in Section VIII.A.1 above, of Landlord, Tenant
and any Beneficiary as their respective interests are defined in this paragraph
below, and shall be made payable in case of loss or damage to a trust company
authorized by law to exercise corporate trust powers in the State of Nevada or
another impartial third party, as shall be designated by Landlord from time to
time as trustee of all proceeds of such insurance, which trustee shall have its
principal office in Las Vegas.  The trustee shall have no obligation whatsoever
to effect, maintain or renew such insurance, nor to attend to any claim for loss
or damage thereunder or the collection of any proceeds thereof, nor to incur any
expense therefor, and shall be responsible only for the proper custody and
application as provided for in this Section VIII.A of all proceeds of such
insurance that shall actually come into its possession, and Tenant shall pay all
fees and expenses of such trustee for or in connection with its services.  The
respective interests of Landlord, Tenant and any Beneficiary in any proceeds of
the insurance required in Section VIII.A.1 above payable for insured loss or
damage shall be fixed and determined as of the date of such loss or damage as
follows:

 

a.                                       Landlord’s Interest. Landlord shall
have no interest in such insurance proceeds for the initial fifty-five
(55) years of the Term, Landlord’s interest shall be ten percent (10%) in the
fifty-sixth year and shall increase ten percent (10%) per year for each year
thereafter; provided, however, that Landlord’s interest in any rental loss
insurance payments shall be one hundred percent (100%).

 

16

--------------------------------------------------------------------------------


 

b.                                      Tenant’s Interest. The interest of
Tenant shall be the balance of such insurance proceeds after first deducting the
amount of the interest of Landlord determined as set forth in Section VIII.A.2.a
above.

 

c.                                       Beneficiary’s Interest. The interest of
any Beneficiary in such proceeds shall be limited to the amount of, and encumber
only, the interest of Tenant in such insurance proceeds as defined in
Section VIII.A.2.b above, to the extent of the then outstanding principal and
accrued interest secured under the deeds of trust of such Beneficiary; provided,
however, that if the interest of Tenant in such insurance proceeds is
insufficient to repay the then outstanding principal and accrued interest
secured under the deeds of trust of such Beneficiary, the interest of such
Beneficiary shall include Landlord’s interest as defined in Section VIII.A.2.a
above to the extent necessary to repay such outstanding principal and accrued
interest.  Any portion of Landlord’s interest remaining after the outstanding
principal and accrued interest secured by such deeds of trust is repaid shall
remain the sole property of Landlord.  The respective interests and rights of
two or more Beneficiaries in and to such interests of Tenant shall be determined
between them in accordance with the priority of their respective deeds of trust
of this Lease.

 

3.                                       Use of Insurance Proceeds.  In case the
buildings, improvements or fixtures required to be insured in Section VIII.A.1
above or any part thereof shall be destroyed or damaged by fire or such other
casualty required to be insured against, then and as often as the same shall
happen, all proceeds of such insurance, including the interest therein of
Landlord and the balance of the interest therein of Tenant after deducting such
amount of the interest of any Beneficiary in Tenant’s insurance proceeds as
provided in section VIII.A.2.c above and excluding the proceeds of any rental
value, or use and occupancy insurance of Tenant, shall be available for and used
with all reasonable dispatch by Tenant in rebuilding, repairing, replacing or
otherwise reinstating the buildings, improvements or fixtures so destroyed or
damaged in a good and substantial manner according to the plan and elevation
thereof, or according to such modified plan for the same or substitute
buildings, improvements or fixtures as shall be approved in writing by the
Landlord in accordance with Article VI above.  If the available insurance
proceeds shall be insufficient for rebuilding, repairing, replacing or otherwise
reinstating such buildings, improvements or fixtures in the manner provided in
this paragraph above, then Tenant shall provide the balance of all funds
required to completely rebuild, repair, replace or otherwise reinstate such
buildings, improvements or fixtures.

 

4.                                       Uninsured Casualty and Abatament of
Rent.  If a substantial portion of the Required Improvements or other
improvements at any time erected on the Premises shall be rendered untenantable
by casualty which Tenant is not required by Article VIII of this Lease to be
insured against, neither party shall have any obligation to rebuild, repair or
otherwise reinstate such buildings.  If Tenant shall undertake promptly to
reinstate the building or buildings, or portions thereof, so destroyed or
damaged according to the original plan and elevation thereof or according to
such modified plan as shall be approved in writing by Landlord, then from the
date of such casualty and during the diligent rebuilding or repair thereof until
such buildings shall be fully reinstated, the rent payable under this Lease
during such period of rebuilding shall be adjusted in such just and
proportionate amount according to the nature and extent of the damage as
Landlord and Tenant shall mutually agree upon in writing.  In the event the
parties cannot

 

17

--------------------------------------------------------------------------------


 

mutually arrive at such an agreement, then the matter shall be submitted to and
settled by the appraisal process set forth in Section V.B above.  If Tenant does
not so rebuild, repair or otherwise reinstate such buildings, Tenant will at its
own expense promptly remove from the Premises all buildings, improvements and
trade fixtures and restore the Land then remaining to good, orderly and sanitary
condition and even grade, and upon so doing Tenant may then surrender this Lease
and thereby be relieved of further performance under this Lease; provided,
however, that nothing contained in this paragraph shall relieve Tenant of its
obligation to complete the Required Improvements on the Premises as provided in
Section VI.A above nor permit Tenant’s surrender of this Lease prior to such
Completion.

 

B.                                     Liability Insurance.  Tenant shall
maintain at its own expense during the Term a policy or policies of “commercial
general liability” insurance naming Master Lessor and Landlord as additional
insureds thereunder in form and with coverage satisfactory to and approved by
Landlord, with limits not less than those set forth in Section I.J above, and
with deductibles not more than those set forth in Section I.J. The commercial
general liability insurance shall specifically cover contractual liability,
liquor liability, personal and advertising liability and products/completed
operations liability.  Tenant shall periodically, but not less frequently than
annually, reevaluate the scope of the risks covered and the liability limits of
such insurance policies and, if necessary, increase such coverage or liability
limits in order to provide coverage of risks and liability limits which a
prudent businessman would provide under similar circumstances.  Tenant shall
also increase the liability limits or the scope of the risks covered by such
insurance policies to such higher levels or such broader scope of risks as
Landlord may from time to time reasonably specify.  The coverage required
hereunder shall state the Tenant’s insurance shall apply separately to each
insured against whom a claim is made or suit is brought, except with respect to
the limits of the insurer’s liability.

 

C.                                     Worker’s Compensation and Employer’s
Liability Insurance.  Tenant shall maintain at its own expense during the Term a
policy or policies of “worker’s compensation” insurance with minimum limits as
required by Nevada state law, and the rules and regulations promulgated
thereunder, and a policy or policies of “employer’s liability” insurance with a
per accident limit not less than that set forth in Section I.J above.  The
“employer’s liability” insurance policy shall name Landlord as an additional
insured thereunder.  Both policies shall be in forms and with coverages
satisfactory to and approved by Landlord.  Tenant shall increase the liability
limits or the scope of the risks covered by such insurance policies to such
higher levels or such broader scope of risks as Landlord may from time to time
reasonably specify.

 

D.                                    Automobile Liability Insurance.  Tenant
shall maintain at its own expense during the Term a policy or policies of
“automobile liability” insurance naming Landlord as an additional insured
thereunder, in form and with coverage satisfactory to and approved by Landlord,
with a combined single limit for bodily injury and property damage not less than
that set forth in Section I.J above and with a deductible not more than that set
forth in Section I.J. The automobile liability insurance shall specifically
cover all automobiles used by Tenant in connection with its operations at the
Premises, whether owned or non-owned, leased, rented, borrowed or hired.

 

18

--------------------------------------------------------------------------------

 


 

E.                                      General Insurance Requirements.

 

1.                                       Policy Provisions.  Each policy of
insurance required in Sections A, B, C and D of this Article VIII and in
Section C.7 of Article VI above shall:

 

a.                                       provide that the liability of the
insurer thereunder shall not be affected by, and that the insurer shall not
claim, any right of set-off, counterclaim, apportionment, proration, or
contribution by reason of, any other insurance obtained by or for Master Lessor,
Landlord, Tenant, or any person claiming by, through, or under any of them;

 

b.                                      contain no provision relieving the
insurer from liability for loss occurring while the hazard to buildings,
improvements and fixtures is increased, whether or not within the knowledge or
control of, or because of any breach of warranty or condition or any other act
or neglect by Master Lessor, Landlord, Tenant, or any person claiming by,
through, or under any of them;

 

c.                                       provide that such policy may not be
cancelled, whether or not requested by Tenant, except upon the insurer giving at
least sixty (60) days’ prior written notice thereof to Master Lessor, Landlord,
Tenant, every Beneficiary of any interest in the Premises, and every other
person in interest who has requested such notice of the insurer;

 

d.                                      contain a waiver by the insurer of any
right of subrogation to any right of Master Lessor, Landlord or Tenant against
any of them or any person claiming by, through, or under any of them;

 

e.                                       in the case of hazard insurance,
contain a standard clause providing protection to any Beneficiary which shall:

 

(i)                                     provide that any reference to a
Beneficiary in such policy shall mean and include all Beneficiaries under any
deeds of trust encumbering any interests in the Premises, in their respective
order and preference as provided in their respective deeds of trust;

 

(ii)                                  provide that such insurance as to the
interest of any Beneficiary shall not be invalidated by any act or neglect of
Master Lessor, Landlord, Tenant or any person claiming by, through, or under any
of them; and

 

(iii)                               waive any provision invalidating such
Beneficiary clause by reason of the failure of any Beneficiary or Master
Lessor.  Landlord, Tenant, or any person claiming by, through, or under any of
them to notify the insurer of any hazardous use or vacancy, any requirement that
any Beneficiary pay any premium thereon, or any contribution clause;

 

f.                                         be written by an insurance company
rated A or better, Class size IX or better, by the Best’s Key Rating Guide,
based upon the rating system in effect on the date this Lease is signed, and
approved in writing by Landlord.  In the event that Best’s changes its rating
system or ceases to provide ratings at some later date, then such insurance
company shall have a

 

19

--------------------------------------------------------------------------------


 

rating from Best (or some other comparable rating service if Best’s ceases to
provide ratings) comparable to the “A or better, Class site IX or better”
requirement of the immediately preceding sentence; and

 

g.                                      be written as primary policies, not
contributing with and not in excess with any coverage that Master Lessor or
Landlord may carry.

 

2.                                       Certificates of Insurance.  Tenant
shall deposit with Master Lessor and Landlord current certificates of insurance
issued by the insurance carriers certifying that Tenant has in effect all the
insurance required in Sections A, B, C and D of this Article VIII as well as
Section VI.C.7, if applicable.  Tenant shall also deposit current copies of all
insurance policies and endorsements required by said Sections.

 

ARTICLE IX
CONDEMNATION

 

A.                                   Partial Termination and Reduction of Rent. 
In the event at any time or times during the Term all or any part of the
Premises shall be taken or condemned by any authority having the power of
eminent domain, and neither of the events described in Section IX.D below occur,
then and in every such case the estate and interest of Tenant in any part of the
Premises so taken or condemned shall at once cease and terminate, and the Rent
provided for in this Lease shall be reduced for and during the unexpired balance
of the Term, effective as of the date when Tenant shall by reason of such taking
or condemnation loss the right to possession of such part of that Premises, to a
sum to be set by agreement of Landlord and Tenant.  If Landlord and Tenant are
unable to agree upon such Rent on or before the date ninety (90) days prior to
the effective date of Tenant’s loss of possession as set forth in the first
sentence of this paragraph, then Tenant shall continue to pay the Rent then in
effect, and the new Rent shall be set by the appraisal process set forth in
Section V.B above according to the formula provided for in the immediately
following two sentences.  The appraisal shall determine the economic value of
the Premises immediately prior to the taking and the economic value of the
Premises immediately after the taxing, based on the respective then allowable
highest and best are of the Premises.  The new Rent for the period of the Term
commencing on the effective date of Tenant’s loss of possession as set forth in
the first sentence of this paragraph shall be the Rent, which would have been in
effect for such period under the Lease if no condemnation had occurred,
multiplied by a fraction, the numerator of which is the economic value of the
Premises after the taking and the denominator of which is the economic value of
the Premises before the taking, and the Rent for the remainder of the Term shall
be adjusted accordingly.  Following the determination of the new Rent, any Rent
paid by Tenant of Landlord in addition to the amount Tenant should have paid
shall be retained by Landlord and applied to the monthly installment of Rent
next coming due.

 

B.                                     Compensation and Damages.

 

1.                                       Land and Improvements on Land at
Commencement of Term.  In every case of taking or condemnation of all or any
part of the Premises, all compensation and damage a payable for or on account of
the taking of all or any part of the Land or any buildings and other

 

20

--------------------------------------------------------------------------------


 

improvements existing on the Land at the commencement of the Term shall be
payable to and be the sole property of Landlord, and neither Tenant nor any
Beneficiary shall have any interest or claim to such compensation or damages or
any part thereof whatsoever.

 

2.                                       Improvements Erected During Term.  All
compensation and damages payable for or on account of the taking of all or any
part of any buildings and other improvements erected on the Land during the Term
and any plans and other preparations therefor shall be payable to Landlord,
Tenant and any Beneficiary in accordance with their respective interests as set
forth in the following sentences.  The respective interests of Landlord, Tenant
and any Beneficiary in such compensation and damages payable for or on account
of any such buildings or other improvements shall be determined as of the date
when Tenant by reason of such taking or condemnation loses the right to
possession of such part of the Premises so taken or condemned.  The respective
interests in such compensation and damages shall be as follows:

 

a.                                       Landlord’s Interest. Landlord shall
have no interest in such compensation and damages for the first fifty-five
(55) years of the Term; Landlord’s interest shall be ten percent (10%) in the
fifty-sixth year and shall increase ten percent (10%) per year for each year
thereafter;

 

b.                                      Tenant’s Interest. Tenant’s interest
shall be the balance of such compensation and damages after first deducting the
amount of Landlord’s interest as defined in subparagraph a above; and

 

c.                                       Beneficiary’s Interest. The
Beneficiary’s interest shall be limited to Tenant’s interest under subparagraph
b immediately above, to the extent of the then outstanding principal and accrued
interest secured under the deeds of trust of such Beneficiary; provided,
however, that if such Tenant’s interest is not sufficient to repay the then
outstanding principal and accrued interest secured under the deeds of trust of
such Beneficiary, then such Beneficiary’s interest shall include Landlord’s
interest under subparagraph a above to the extent necessary to repay such
outstanding principal and accrued interest.  Any portion of Landlord’s interest
remaining after the outstanding principal and accrued interest secured by such
deeds of trust is repaid shall remain the sole property of Landlord.  In no
event shall such Beneficiary be deemed to have any interest in any compensation
or damages payable for or on account of the taking of all or part of the Land or
any buildings or other improvements existing on the Land at the commencement of
the Term, which amounts shall be the sole property of Landlord.  The interest,
and rights of two or more Beneficiaries in and to the interest of Tenant shall
be determined in turn according to the respective priorities of their deeds of
trust.

 

C.                                     Partial Taking of Improvements.  In the
event only part of any building or other improvement now or hereafter built on
the Premises shall be so taken or condemned, then and in every such case,
notwithstanding the foregoing provisions of this Article IX, all compensation
and damages payable for or on account of such portion of such building or
improvements so taken or condemned, including both the interest of Landlord
therein and the balance of Tenant’s interest in such compensation and damages
after deducting the amount of the interest of any Beneficiary in such
compensation and damages as set forth in Subparagraph B.2 above, shall be paid
to trust company authorized by law to exercise corporate trust powers in the

 

21

--------------------------------------------------------------------------------


 

State of Nevada or another impartial third party, which corporate trustee or
third party shall have its principal office in Las Vegas and shall be designated
by Landlord from time to time as trustee of all such compensation and damages,
and all such amounts held by such trustee shall be available for and used with
all reasonable dispatch by Tenant in rebuilding, repairing or otherwise
reinstating or replacing such portion of such building or improvement taken or
condemned on the balance of the Land not taken or condemned, in a good and
substantial manner according to such plan as shall be approved in writing by
Landlord.  If an economically viable building used for the uses permitted under
this Lease can then be built and operated on the balance of the Land then
remaining by combination of new construction and rebuilding of the taken or
condemned portions of the improvements, and if the funds held by such trustee
are insufficient to carry out such new construction and rebuilding, Tenant shall
provide the balance of the funds required for such new construction or
rebuilding in order to complete such a building on the Premises pursuant to the
requirements for construction on the Premises set forth in Article VI above. 
The trustee of the condemnation compensation and damages shall have no
obligation whatsoever to attend to any claim for such compensation or damages or
the collection thereof, nor to incur any expense therefor, and shall be
responsible only for the proper custody and application as herein provided of
all such compensation and damages that shall actually come into its possession. 
Tenant shall pay all fees and expenses of such trustee for or in connection with
such trustee’s services.  The provisions of this paragraph relate only to the
handling of condemnation proceeds attributable to the partial taking of any
building or improvements and do not in any way alter the provisions of
paragraph B.1 of this Article IX with respect to condemnation proceeds paid for
the taking of all or any portion of the Land.

 

D.                                    Termination of Lease.  In the event only
part of the Premises shall be so taken or condemned, and either:

 

a.                                       Landlord and Tenant shall agree in
writing that the balance of the Premises is unsuitable for construction and
operation of an economically viable building used for purposes permitted under
this Lease, or

 

b.                                      all of the Required Improvements on the
Premises shall be taken or condemned,

 

Tenant shall remove all buildings and other improvements then remaining on the
Premises and restore the Land then remaining to good and orderly condition and
even grade, and upon such removal and restoration and in every such case, Tenant
shall have the right at its option, by giving prior written notice thereof to
Landlord within seventy-five (75) days after completing such removal and
restoration, to terminate this Lease.  Upon such termination, Tenant shall be
relieved of all further obligations under this Lease, Landlord shall refund to
Tenant any unearned portion of the Rent paid in advance prior to the effective
date of such termination and Landlord shall receive both Landlord’s and Tenant’s
interest in such condemnation compensation and damages then held by such
trustee.

 

E.                                      Condemnation of Leasehold Interest.  In
the event at any time or times during the Term a leasehold interest in the
Premises or any part of such interest shall be taken or condemned, then and in
every such case, notwithstanding the foregoing provisions of this

 

22

--------------------------------------------------------------------------------


 

Article IX, such taking or condemnation shall not result in any reduction in
Rent under this Lease, nor give Tenant any right to terminate this Lease with
respect to any part of the Premises, nor excuse Tenant from the full and
faithful performance of any or all of its covenants and obligations under this
Lease for the payment of money, nor excuse or relieve Tenant from the
performance of its covenants and obligations under this Lease except to the
extent that, and for so long as, the performance of such covenants and
obligations shall be rendered impossible by reason of the loss by Tenant of
possession of such part of the Premises subject to such taking or condemnation. 
In every such case of taking or condemnation of all or a part of Tenant’s
interest, Tenant shall be entitled to claim and recover from the condemning
authority its damages sustained by reason of such taking, and all compensation
and damages payable for or on account of such taking or condemnation of any part
of such leasehold interest shall be payable to and be the sole property of
Tenant.

 

F.                                      Loss of Business Damages. 
Notwithstanding the foregoing provisions of this Article IX, if and only if such
claim for damages is not adverse to any interest of Landlord, Tenant shall have
the right to claim and recover from the condemning authority but not from
Landlord, such compensation as may be separately awarded or recoverable by
Tenant in its own right on account of any and all damage to its business by
reason of any condemnation and for or on account of any cost or loss of Tenant
in removing its furnishings and equipment.

 

G.                                     Conveyance as Condemnation.  The term
“condemnation” as used in this Lease shall include any conveyance made under
threat or imminence of condemnation by any public or private authority having
the power of eminent domain.

 

ARTICLE X
MAINTENANCE AND USE OF PREMISES

 

A.                                   Taxes and Assessments.  Tenant shall pay
throughout the Term, beginning as of the Commencement Date, directly to the
appropriate taxing or other applicable authority at least ten (10) days before
the same become delinquent, all real property taxes and assessments of every
description attributable to the Premises or any part thereof or improvement
thereon, or for which Landlord or Tenant in respect thereof, are now or may
during the Term be assessed or become liable, whether assessed to or payable by
Landlord or Tenant; provided, however, that with respect to any assessment made
under any betterment or improvement law which may be payable in installments,
Tenant shall be required to pay only such installments of principal and interest
as shall become due and payable during the Term.  Tenant’s covenant for the
payment of the taxes set forth in the preceding sentence shall include the
payment of any new tax (except federal or state net income taxes) which
supplements or replaces either the real property tax or increases the real
property taxes and is assessed upon the Premises or any part thereof or upon the
rents received under this Lease by Landlord or upon Landlord in respect of any
of the preceding items.  Notwithstanding the foregoing, Tenant shall pay all
such taxes directly to Landlord or such other party designated by Landlord at
least ten (10) days before the same become due until such time as Tenant
receives written notice from Landlord that such taxes shall be paid directly to
the appropriate taxing or other applicable authority.  Subject to all of the
conditions set forth in this sentence, Tenant may contest in good faith at
Tenant’s sole expense by appropriate proceedings, as may be allowed by law, the
validity or amount of any tax or

 

23

--------------------------------------------------------------------------------


 

assessment required in this paragraph to be paid by Tenant, which conditions are
as follows:  (a) such actions must be commenced before any such tax or
assessment becomes delinquent, (b) the action commenced by Tenant must be an
action which either stays the collectibility of such tax or prevents the sale of
the Premises in satisfaction of such tax or assessment or lien securing such tax
or assessment, or in the alternative to the previous two types of actions, an
action in which Tenant pays such tax or assessment while such action ensues,
(c) Tenant complies with all requirements of such action, including but not
limited to the posting of bond or payment of such tax or assessment while such
action ensues, (d) Tenant gives notice; to Landlord of Tenant’s intention to
context such tax or assessment not less than ten (10) days before such taxes or
assessments become delinquent, and (e) prior to undertaking such action, Tenant
gives security to Landlord, satisfactory to Landlord in both quality and
quantity, for payment of such taxes; provided, however, that notwithstanding the
foregoing, Tenant shall pay all such taxes, rates, assessments or charges,
together with all interest, penalties or fines accrued thereon or imposed in
connection therewith, immediately upon the commencement of proceedings to
foreclose any lien which attached to the Premises or any part thereof as
security for such taxes, rates, assessments or charges.  If Tenant shall fail to
pay any taxes or assessments as provided in this paragraph, Landlord may at any
time thereafter pay the same, together with any interest, penalties, fines and
costs accrued thereon or imposed in connection therewith, and Tenant shall repay
to Landlord upon demand therefor the full amount so paid by Landlord, together
with interest at landlord’s Cost of Money accruing from the date such payment
here due until Landlord is reimbursed for such payments by Tenant shall pay all
conveyance taxes imposed with respect to this Lease.

 

B.                                     Rates and Other Charges.

 

1.                                       Tenant to Pay All Rates and Charges. 
Tenant shall pay directly before such charges and rates become delinquent, all
utility charges, water and sewer rates, garbage rates, hook-up fees and other
charges and outgoings of every description attributable to the Premises or any
part thereof or improvement thereon, or for which Landlord or Tenant in respect
thereof may during the Term be assessed or become liable, whether assessed to or
payable by Landlord or Tenant and whether such charges and rates are imposed by
governmental authority, public or private utility or Landlord.

 

C.                                     Improvements Required by Law.  Tenant
shall at its own expense during the whole of the Term of this Lease make, build,
maintain and repair all fences, roads, curbs, sidewalks, sewers, drains,
parkways and parking areas and other improvements which may be required by law
to be made, built, maintained or repaired upon or adjoining or in connection
with or for the use of the Premises or any pact thereof.  Without limiting the
foregoing sentence, Tenant agrees that all such improvements shall be subject to
Landlord’s right of approval as provided in Section VI.B above.

 

D.                                    Repair and Maintenance.  Tenant will at
its own expense keep the Premises, all landscaping, all structural and
non-structural portions of all buildings and other improvements existing on the
Premises at any time during the Term, in good order, condition, maintenance and
repair, reasonable wear and tear from normal usage excepted.  Repairs which will
exceed a cost equal to the Alteration Threshold multiplied by the Cost of Living
Factor, and

 

24

--------------------------------------------------------------------------------


 

only such repairs, shall be subject to the requirements of Article VI above. 
All repairs or maintenance which alter the external visual appearance of the
Premises (including any change in paint color) shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably
withheld.  Repairs or maintenance which return the Premises to their original
condition and aesthetic appearance (including color) as shown in plans and
specifications previously approved by Landlord shall not require Landlord’s
prior consent as set forth in the preceding sentence, but shall meet the
requirements of Article VI if they exceed the Alteration Threshold multiplied by
the Cost of Living factor.

 

E.                                      Observance of Laws.  Tenant shall during
the Term (i) keep the Premises in a strictly clean and sanitary condition;
(ii) observe and perform all laws, ordinances, rules and regulations whether now
or hereafter made by any governmental authority for the time being applicable to
the Premises or the use thereof; and (iii) indemnify, defend and hold Landlord
harmless against all actions, suits, claims and damages (including reasonable
attorney’s fees) by whomsoever brought or made by reason of the nonobservance or
nonperformance of such requirements, laws, ordinances, rules and regulations or
this covenant.  If at any time hereafter, Landlord or any governmental authority
having jurisdiction shall require Landlord or Tenant to pre-sort, recycle,
segregate or otherwise prepare trash and garbage for disposition from the
Premises, Tenant at no cost to Landlord will cooperate fully in such efforts and
shall provide on the Premises any and all receptacles, containers and holding
areas reasonably necessary to accommodate the trash and garbage generated at the
Premises by Tenant and others.

 

F.                                      Inspection of Premises.  Tenant shall
permit Landlord and its agents at all reasonable times during the Term to enter
and examine the state of repair and condition of the Premises.  If any defects
come to Landlord’s attention, Landlord may give notice of such defects to Tenant
and within sixty (60) days after such notice, Tenant shall repair and make good
all defects required by the terms of this Lease to be repaired by Tenant;
provided, however, that if such repair or correction may be made within a
reasonable period of time but cannot reasonably be made within sixty (60) days,
then such repair or correction shall be deemed to be made if begun within the
sixty (60) day period and thereafter continuously and diligently undertaken to
completion by Tenant; provided, further, however, that if such defect poses a
threat to health and replace it to the original level with an uncontaminated
material of the same character as existed prior to the contamination.

 

G.                                     Use of Premises.  Tenant will use the
Premises only for the use permitted under Section I.F above and related
commercial operations, operated by Tenant or its permitted sublessees,
ordinarily included in a first-class operation of such type.  Tenant’s failure
to comply with the provisions of this Section X.H shall give Landlord the right
to terminate this Lease.

 

H.                                    Liens.  Tenant shall keep the Premises at
all times free and clear of all liens, charges and encumbrances of every nature,
other than such deeds of trust as may be permitted under this Lease, and will
indemnify, defend and hold Landlord harmless from all loss, cost and expenses
(including reasonable attorney’s fees) with respect to any such liens, charges
and encumbrances, unless such liens, charges and encumbrances (i) exist on the
Commencement Date, (ii) are created by Landlord or persons claiming by, through
or under Landlord, (iii) are in the nature of tenant space leases permitted
under the terms of this Lease, (iv) are liens for taxes

 

25

--------------------------------------------------------------------------------


 

and assessments not yet due and payable or (v) are liens being contested in a
manner permitted by this Lease.

 

ARTICLE XI
DEFEASANCE

 

A.                                   Events of Default.  Tenant shall be in
default under this Lease (herein a “Default”) if:

 

1.                                       Failure Pay Rent.  Tenant shall fail to
make full payment of any payment of Rent or any other payments required under
this Lease within ten (10) days of the date that such payment is due, whether
such payment shall or shall not have been otherwise demanded; or

 

2.                                       Breach of Covenant.  Tenant shall fail
to observe or perform any of the covenants contained in this Lease and on the
part of Tenant to be observed and performed, and such failure shall continue for
a period of thirty (30) days after written notice of such failure given by
Landlord to Tenant without substantial action having been initiated by Tenant
within such period and diligently and continuously continued to remedy such
failure; or

 

3.                                       Abandonment.  Tenant shall vacate or
abandon the Premises; or

 

4.                                       Bankruptcy or Insolvency.  Tenant shall
become bankrupt or insolvent, or seek protection under any provision of any
bankruptcy or insolvency law, or any similar law providing for the relief of
debtors or if any assignment be made of Tenant’s property for the benefit of
creditors; or

 

5.                                       Liens.  If this Lease or any estate or
interest of Tenant hereunder shall become subject to any attachment or judgment,
or to any lien, charge or encumbrance not consented to by Landlord pursuant to
the provisions of this Lease and the same shall not be released within thirty
(30) days thereafter.

 

B.                                     Landlord’s Remedies.  In the event of any
Default by Tenant under this Lease:

 

1.                                       Right of Re-entry.  Landlord may, with
or without termination, at once re-enter the Premises or any part thereof in the
name of the whole and, upon or without such entry, at its option, expel and
remove from the Premises Tenant and any persons claiming under Tenant and its
and their property without service of notice or resort to legal process or being
deemed guilty of any trespass or becoming liable for any loss or damage
occasioned thereby, and without prejudice to any other right or remedy of
action, including summary possession, which Landlord may have for rent or any
other indebtedness owning by Tenant hereunder, whether theretofore or thereafter
accruing or to accrue, or damages for any preceding or other breach of contract.

 

2.                                       Summary Possession.  whether or not
Landlord shall never taken any action above permitted, Landlord may bring an
action for summary possession in case of such Default, and in any such action,
service of prior notice or demand is hereby expressly waived.

 

26

--------------------------------------------------------------------------------


 

Landlord may, at its option, assert its claim for unpaid rent in such action or
may institute a separate action for the recovery of rent.

 

3.                                       Removal of Persons or Property.  In the
event of such resumption of possession under this Lease, whether by summary
proceedings or by any other means, Landlord, or any receiver appointed by a
court having jurisdiction, may dispossess and remove all persons and property
from the Premises, and any property so removed may be stored in any public
warehouse or elsewhere at the cost of and for the account of Tenant, and
Landlord shall not be responsible for the care or safekeeping thereof, and
Tenant hereby waives any and all loss, destruction, and/or damages or injury
which may be occasioned in the exercise of any of the aforesaid acts.

 

4.                                       Damages, Attorneys’ Fees and Costs. 
Landlord may recover from Tenant all damages, attorneys’ fees and costs which
may have been incurred by Landlord as a result of any default of Tenant
hereunder.

 

5.                                       Right to Re-let.  Should Landlord elect
to re-enter for Tenant’s Default, as provided hereinabove, or should it take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, Landlord may either terminate this Lease or from time to time without
terminating this Lease, make such alterations and repairs as may be necessary in
order to re-let the Premises, and re-let said Premises or any part thereof for
such term or terms (which may be for a term extending beyond the Term of this
Lease) and at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable; upon each such re-letting
all rental received by Landlord from such re-letting shall be applied, first, to
the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; second, to the payment of any costs and expenses of such re-letting
and of any necessary alterations and repairs; third, to the payment of Rent due
and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of future Rent and other payments as the same may become due
and payable hereunder.  If such rentals received from such re-letting during any
month are less than that to be paid during that month by Tenant hereunder,
Tenant shall pay any such deficiency to Landlord.  Such deficiency shall be
calculated and paid monthly.  Termination may, but need not necessarily, be made
effective by the giving of written notice to Tenant of intention to end the Term
of this Lease, specifying a day not earlier than five (5) days thereafter; and
upon the giving of such notice, the Term of this Lease and all right, title and
interest of Tenant hereunder shall expire as fully and completely on the day so
specified as if that day were the date herein specifically fixed for the
expiration of the Term.  No re-entry or taking of possession of said Premises by
Landlord shall be construed as an election on its part to terminate this Lease
unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction. 
Notwithstanding any such re-letting without termination, Landlord may at any
time thereafter elect to terminate this Lease for such previous Default.  Should
Landlord at any time terminate this Lease for Tenant’s Default, in addition to
any other remedies it may have, Landlord may recover from Tenant all damages it
may incur by reason of such Default, including the cost of recovering the
Premises, reasonable attorney’s fees, and the worth at the time of such
termination of the excess, if any, of the amount of Rent and other charges
reserved in this Lease for the remainder of the stated Term over the then
reasonable rental value of the Premises for the

 

27

--------------------------------------------------------------------------------


 

remainder of the stated Term, all of which amounts shall be immediately due and
payable from Tenant to Landlord.

 

C.                                     Non-Waiver; Remedies Cumulative.  The
waiver by Landlord or Tenant of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained.  The subsequent acceptance of rent or any other
payment hereunder by Landlord or the subsequent acceptance of payment by Tenant
shall not be deemed to be a waiver of any preceding breach of any term, covenant
or condition of this Lease, other than the failure of the party to pay the
particular rental or other payment so accepted, regardless of such party’s
knowledge of such preceding breach at the time of acceptance of such rent or
other payment.  Each and all the remedies given to Landlord and Tenant hereunder
are cumulative, and the exercise of one right or remedy by Landlord or Tenant
shall not impair Landlord’s or Tenant’s right to any other remedy.

 

D.                                    No Accord and Satisfaction.  No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly Rent or other
payments herein stipulated shall be deemed to be other than on account of the
earliest stipulated Rent or other payment, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
or other payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or other payment or pursue any other remedy provided in
this Lease.

 

ARTICLE XII
SURRENDER

 

A.                                   Surrender.  Subject to the terms of
Section VII.A. 4 above, dealing with termination of the Lease in the event of an
uninsured casualty, and Section IX.D above, dealing with termination of the
Lease in the event of condemnation under certain conditions, and subject further
to Landlord’s options set forth in this Section XII.B below, at the end of the
Term or sooner termination of this Lease, Tenant shall peaceably deliver to
Landlord possession of the Premises, which shall include all buildings and other
improvements by whomever made located on the Land as of the time of surrender,
in good repair, order and condition; provided, however, that if Tenant shall not
then be in default under this Lease, subject to the provisions set forth in
Section XII.B below, Tenant may remove from the Premises any furnishings and
trade fixtures installed by Tenant during the Term upon the condition that
Tenant shall at its own expense repair promptly all damage caused by such
removal.

 

B.                                     Removal and Restoration.  Notwithstanding
the provisions of Section XII.A above, upon surrender Landlord may in its sole
discretion require that Tenant at its sole expense remove any or all buildings
or improvements by whomsoever made then on the Premises, all debris from such
demolition and removal and restore the Land to good and even grade.

 

28

--------------------------------------------------------------------------------

 


 

ARTICLE XIII
GENERAL PROVISIONS

 

A.                                   Assumption of Risk.  Tenant shall and does
hereby assume all risk of loss or damage to furnishings, furniture, fixtures,
supplies, merchandise and other property, by whomsoever owned, stored, placed or
affixed in the Premises and does hereby agree that Landlord shall not be
responsible for loss or damage to any such property, and Tenant hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all claims
for such loss or damage, including reasonable attorney’s fees.

 

B.                                     Holding Over.  If Tenant shall, with the
consent of Landlord, remain in possession of the Premises after the expiration
of the Term without executing any extension or renewal of this Lease, Tenant
shall be deemed to occupy the Premises as a tenant from month-to-month subject
to all of the terms and conditions of the Lease, to the extent such terms and
conditions are applicable to a month-to-month tenancy except that each month’s
Rent shall be one-twelfth (1/12) of three hundred percent (300%) of the annual
Rent paid for the year preceding the expiration date.

 

C.                                     Acceptance of Premises and of Nearby
Adjacent Land Use.

 

1.                                       Premises in “As Is, where Is”
Condition.  It is expressly understood and agreed that Landlord has not made any
representation or warranty, express or implied, regarding any aspect of the
Premises including, but not limited to, the implied warranties of
merchantability, fitness for a particular purpose, suitability, habitability,
quality, physical condition and value, and Landlord hereby disclaims any and all
liability for any and all such representations and warranties.  Tenant agrees
that it has examined and investigated the Premises prior to the execution of
this Lease and that Tenant has relied solely upon such examinations and
investigations in leasing the Premises.  Without limiting the generality of the
foregoing, Tenant acknowledges that (i) it has made all inspections,
investigations and analyses deemed necessary or appropriate to determine
compliance by the Premises with all Hazardous Materials Laws that may apply to
the Premises, (ii) Landlord has made no representation or warranty, express or
implied, concerning the Premises’ compliance with Hazardous Materials Laws, and
(iii) Electrical Facilities are located over, on, under and in close proximity
to the Premises.  Tenant acknowledges and agrees that it is leasing the Premises
in its “as is, where is” condition, with all faults, if any, and that Tenant has
assumed all risks regarding all aspects of the Premises, and the condition
thereof, including, without limitation:  (i) the risk of any physical condition
affecting the Premises including, without limitation, the existence of any
Hazardous Materials, the existence of any soils conditions, or the existence of
archeological or historical conditions on the Premises; (ii) the risk of any
damage or loss to the Premises caused by any means including, without
limitation, flood or earthquake; (iii) the risk of any adverse health or
environmental consequences caused by the Electrical Facilities, including
without limitation any electromagnetic field or pulse energy; and (iv) the risk
of use, zoning, habitability, merchantability or quality of the Premises or the
suitability of the Premises for its present use or future development.  Tenant
expressly releases Landlord from any and all liability and claims that it may
have against Landlord, its successors in trust and assigns with regard to
Electrical Facilities or Hasardous Materials presently existing or hereafter
placed on the Premises, and

 

29

--------------------------------------------------------------------------------


 

Tenant hereby agrees to indemnify, defend and hold Landlord harmless from and
against any and all claims and demands for loss or damage, including claims for
personal injury, property damage or wrongful death, arising out of or in
connection with the existence of Electrical Facilities or Hazardous Materials
located on the Premises as of the date of the execution of this Lease or
subsequently placed on or near the Premises at any time during the Term, and
Tenant shall reimburse Landlord for all costs and expenses, including reasonable
attorney’s fees, paid or incurred by Landlord in connection with the defense of
such claims including, but not limited to all costs of Landlord’s defense to any
such claim or in any such action as well as costs for research regarding
settlement or other preventative measures which Landlord may take prior to the
filing of such action or to attempt to prevent the filing of such action.  The
provisions of this Section XIII.C.1 shall survive the termination of this Lease.

 

2.                                       Adjacent and Nearby Property Uses. 
Tenant, for itself and any person or entity claiming by, through or under it,
understands and acknowledges that the Premises are adjacent to or nearby other
lands owned by Landlord or others, and that the activities of Landlord and its
lessees, licensees, invitees, or others on such lands include or may include,
without limitation, commercial activities, golf courses and other resort related
activities, housing development, quarrying activities, cement manufacturing,
refinery, power plant, or industrial park operations, the operation of
agriculture related activities, the operation of heliports or airports, the
storage of          and explosives, military activities, sanitary landfill
operations, underground fires, and such other uses as may be permitted by law on
said lands, and that Tenant desired and sought the Premises with the
understanding that the Premises may be affected by nuisance or hazards to
persons and property from such operations and related activities.  Tenant
covenants and agrees for itself, its permitted assigns, transferees, and any
other party claiming by, through or under it that it assumes all such risks
associated with such location and that it shall defend and hold Landlord
harmless from any liability, claims or expenses, including attorneys’ fees,
property damage, personal injury, or wrongful death arising from such operations
and activities, only with regard to liabilities, claims or expanses, including
attorney’s fees, incurred or related to Tenant, its permitted assigns,
transferees and any other party claiming by, through or under Tenant, and
further covenants and agrees that Landlord or any other party shall have the
right, in the nature of an easement, to perpetually discharge, emit, diffuse,
and inflict over and upon the Premises noise, smoke, soot, dust, lights, noxious
vapors, odors and other nuisances of every description arising from or
incidental to the operation of the foregoing and other activities, subject only
to zoning and other legal restrictions on use.

 

D.                                    Notices.  Any notice or demand to be given
to or served upon either Landlord or Tenant in connection with this Lease shall
be in writing and shall be deemed to have been sufficiently given off served for
all purposes by being sent by certified mail, postage prepaid, return receipt
requested, addressed to such party at its post office address specified above or
at such other post office address as such party may from time to time designate
in writing to the other party, or by being delivered personally to any officer
of such party within the State of Nevada, and any such notice or demand shall be
deemed conclusively to have been given or served on the date indicated on the
return receipt of delivery or upon the date of such personal delivery; provided,
however, that if such party refuses to accept delivery of such notice or demand,
then delivery will be deemed conclusively to have been given or served on the
date

 

30

--------------------------------------------------------------------------------


 

of such refusal.  If, at any time during the Term of this Lease, Landlord shall
dissolve or otherwise change other sums due hereunder and to act on behalf of
Landlord on any and all matters concerning this Lease, including, without
limitation, the interpretation and implementation of the same.

 

E.                                      Article, Section, Paragraph Headings. 
The Article, Section, and Paragraph headings in this Lease are inserted only for
convenience and reference and shall in no way define, limit or describe the
scope or intent of any provision of this Lease.

 

F.                                      Assignments and Subleases.

 

1.                                       In General.  Except by way of deeds of
trust permitted by Article VII above, and subleases permitted by
Section XIII.F.4 below, Tenant shall not assign, transfer, deed of trust,
pledge, hypothecate or encumber this Lease or any interest therein or sublet the
Premises in whole or in part or otherwise part with possession of the whole or
any part of the Premises, without the prior written consent of Landlord, which
consent will not be unreasonably withheld, and any such purported transfer
without consent shall be void and shall at the option of Landlord, constitute a
default; PROVIDED, HOWEVER, that Landlord will not require the payment of any
money for any such consent other than such reasonable costs and expenses as may
be incurred by Landlord in connection with such consent.  Each assignee, other
than Landlord, shall assume and be deemed to have assumed this Lease and shall
become and remain liable jointly and severally with Tenant for the payment, of
the Rent and other payments due hereunder, and for the due performance of all
the terms, covenants, conditions and agreements herein contained on Tenant’s
part to be performed for the term of this Lease.  No assignment shall be binding
on Landlord unless such assignee or Tenant shall deliver to Landlord a
counterpart of such assignment and an instrument in recordable form, acceptable
in form and content to Landlord, which contains a covenant of assumption by the
assignee, but the failure or refusal of the assignee to execute such instrument
of assumption shall not release or discharge the assignee from its liability as
set forth above.  Landlord’s consent to any such transfer shall in no event
release Tenant from its continuing liability hereunder unless such release is
expressly set forth in a writing signed by Landlord.  Unless so released,
Tenant’s liability hereunder shall continue notwithstanding any other or further
assignment of this Lease from its continuing liability hereunder unless such
release is expressly set forth in a writing signed by Landlord.  Unless so
released, Tenant’s liability hereunder shall continue notwithstanding any other
or further assignment of this Lease or subsequent amendment or revision hereof;
Tenant hereby expressly consenting to all such amendments and revisions and
waiving notice thereof.  Tenant’s continuing liability hereunder shall be
direct, primary and absolute and not secondary or conditional.

 

2.                                       Transfers During Construction Period. 
Notwithstanding Section XIII.F.1 above, Tenant shall not assign, transfer, deed
of trust, pledge, hypothecate or encumber this Lease or any interest therein, or
sublet the Premises in whole or in part or otherwise part with possession of the
whole or any part of the Premises from the date this Lease is signed until the
construction of the Required Improvements has been Completed, and any such
proposed transfer shall be void; PROVIDED, HOWEVER, that nothing herein shall
prohibit Tenant from (i) entering into subleases as authorized by
Section XIII.F.4 below during this period; or (ii) entering into deeds of trust
as permitted by Article VII above.

 

31

--------------------------------------------------------------------------------


 

3.                                       Transfers After Construction Period. 
Without limiting Landlord’s consent rights under Section XIII.F.1 above, it
shall be reasonable for Landlord to withhold its consent to any assignment of
this Lease or to a sublease of all or any substantial part of the Premises after
construction of the Required Improvements has been completed if Landlord
determines, in its reasonable discretion, that:

 

(i)                                     the proposed assignee or sublessee lacks
the credit-worthiness or financial capabilities required to perform all of
Tenant’s covenants under this Lease;

 

(ii)                                  the proposed assignee or subleases lacks
the experience necessary to perform all of Tenant’s obligations under Lease;

 

(iii)                               the proposed assignee or sublessee’s
proposed use of the Premises is not in compliance with the uses permitted under
Section X.H above; or

 

(iv)                              the proposed assignee or sublessee or their
affiliates have an unfavorable business reputation or character.

 

4.                                       Subleases.  Tenant shall not enter into
subleases with sublessees to use or occupy all or any portions of the buildings
constructed by Tenant on the Premises during the Term of this Lease without the
prior written consent of the Landlord, which consent shall not be unreasonably
withheld or delayed, and any such purported subleases without consent shall be
void and shall, at the option of the Landlord, constitute a default.

 

5.                                       Transfer by Partnerships.  If Tenant is
a general or limited partnership, then (i) any sale or transfer of a general
partnership interest therein, or (ii) any admission, withdrawal or retirement of
a general partner in such partnership, or (iii) one or more sales or transfers,
by operation of law or otherwise, by which an aggregate of fifty percent
(50%) or more of the beneficial interest in such partnership shall be vested in
a party or parties who are not partners as of the date such partnership became a
Tenant, shall each be deemed, to constitute an assignment of this Lease.

 

6.                                       Transfers by Corporate Entities.  If
Tenant is a corporate entity and if such corporate entity is not a corporation
whose stock is listed on a recognized stock exchange (or a corporation of at
least eighty percent (80%) of the stock of which is owned by a corporation whose
stock is listed on a recognized exchange), then an Assignment, within the
meaning of this Section XIII.F shall be deemed to include one or more sales or
transfers, by operation of law or otherwise, or creation of new stock, by which
an aggregate of fifty percent (50%) or more of Tenant’s stock shall be vested in
a party or parties who are nonstockholders as of the date such corporate entity
became Tenant, for all purposes of this Section XIII.F, stock ownership shall be
determined in accordance with the principles set forth in Section 544 of the
Internal Revenue Code of 1986, as amended from time to time.

 

7.                                       Transfers by Partnership with Corporate
Entities as Partners.  If Tenant is a general or limited partnership having a
corporate entity as one of its constituent partners and if such corporate entity
is not a corporation whose stock is listed on a recognized stock exchange

 

32

--------------------------------------------------------------------------------


 

(or A corporation at least eighty percent (80%) of the stock of which is owned
by a corporation whose stock is listed on a recognized exchange), then an
assignment of said corporation’s partnership interest, for the purposes of
Section XIII.F.5 above, shall be deemed to include one or more sales or
transfers, by operation of law or otherwise, or creation of new stock, by which
an aggregate of fifty percent (50%) or more of such corporation’s stock shall be
vested in a party or parties who are nonstockholders as of the date such
corporation became a constituent partner of Tenant.

 

8.                                       Transfers by Constituent Partnerships. 
If Tenant is a general or limited partnership having another general or limited
partnership (the “Constituent Partnership”) as one of its constituent partners,
then (1) any sale or transfer (or series of sales or transfers) of partnership
interests in the Constituent partnership by which a fifty percent (50%) or
greater beneficial interest, in the Constituent Partnership is acquired by
persons or entities not originally the constituent partners in the Constituent
Partnership or (ii) any admission, withdrawal or retirement of a general partner
in the Constituent Partnership’s interest, shall be deemed to be a sale or
transfer of a partnership interest in such partnership for purposes of Suction
XII.F.5 above.

 

G.                                     Costs and Expenses of Landlord.  Tenant
shall pay to Landlord all costs and expenses, including without limitation
reasonable architects’ and attorneys’ fees, incurred or paid by Landlord in
reviewing documents for which Landlord’s consent is required, in preparing and
processing consents, in enforcing any of the covenants and conditions contained
in this Lease, in recovering possession of the Premises or any part thereof or
in collecting any delinquent Rent, taxes or other charges payable under this
Lease by Tenant, or incurred by or imposed upon Landlord by or in connection
with any litigation commenced by or against Tenant (other than condemnation
proceedings) to which Landlord shall, without fault, be made a party.  All
payments required of Tenant under this Section XIII.G shall be subject to
interest as provided in Section XIII.K below.

 

H.                                    Indemnity.  Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all claims and demands for
loan or damage, including claims for property damage, personal Injury or
wrongful death, arising out of or in connection with the use or occupancy of the
Premises by Tenant or any other person claiming by, through or under Tenant, or
any accident or fire on the Premises, or any nuisance made or suffered thereon,
or any failure of Tenant to maintain the Premises in a safe condition, and
Tenant shall reimburse Landlord for all costs and expenses, including reasonable
attorneys’ fees, paid or incurred by Landlord in connection with defense of any
such claims, including but not limited to all costs of Landlord’s defense to any
such claim or in any such action as well as all costs for research regarding
settlement or other preventive measures which Landlord may take prior to the
filing of such action or to attempt to prevent the filing of such an action.

 

I.                                         Multiple Tenants.  In the event that
more than one Tenant is entering into this Lease, then all such Tenants shall be
jointly and severally bound by the Tenant’s covenants in this Lease and any
notice given to any one such Tenant by Landlord shall be deemed to be notice
upon all such Tenants.

 

33

--------------------------------------------------------------------------------


 

J.                                        No Increase of Tenant’s Estate. 
Tenant hereby waives and relinquishes any and all rights given to a lessee under
any law which may be enacted at any time during the Term giving Tenant the right
to expand Tenant’s leasehold estate under this Lease, which Tenant would not
have under the terms**** of this Lease in the absence of such chapter or such
law, it being understood and agreed by and between Landlord and Tenant that the
provisions of such chapter or such law shall not apply to this Leases Any
attempt by Tenant or any person claiming by or through Tenant to expand its
estate under this Lease pursuant to such chapter or such law shall be a breach
of this Lease.

 

K.                                    Interest on All Late Payments.  All
payments required to be made by Tenant to Landlord under this Lease which are
not paid within thirty (30) days of the due date for such payments required in
the Lease shall bear interest at a rate equal to Landlord’s Cost of Money
accruing from the due date until such overdue payments are paid in full.

 

L.                                      Neither Landlord nor Tenant Deemed
Drafter.  All provisions of this Lease have bean negotiated by Landlord and
Tenant at “arm’s length” and with full opportunity for representation by their
respective legal counsel and Landlord and Tenant agree that neither party shall
be deemed to be the drafter of this Lease and in the event this Lease is ever
construed by a court of law, such court shall not construe this Lease against
either party drafter of this Lease.

 

M.                                 Landlord’s Right to Transfer Landlord’s
Interest and Reserved Rights.  Tenant agrees that nothing in this Lease shall be
construed to prevent Landlord from selling, assigning or otherwise transferring
all or any part of Landlord’s Interest, or selling, assigning, releasing or
otherwise transferring all or any part of Landlord’s rights reserved under
Article III above.  In the event of Landlord’s transfer of all of Landlord’s
Interest, Tenant agrees that any and all obligations of Landlord under this
Lease not then accrued shall terminate upon the effective date of such transfer
and Tenant hereby releases Landlord from any obligations or covenants under this
Lease which have not accrued prior to such effective date; provided, however,
that nothing herein shall be deemed or construed to release the transferee of
Landlord’s Interest from the obligation to perform all of the obligations and
covenants of Landlord under this Lease which accrue from and after the effective
date of such transfer No assignment, sale, release or other transfer of
Landlord’s rights reserved under Article III above shall be implied from any
conveyance or other document executed by Landlord, but shall be made effective
only by a document describing specifically the rights transferred, provided,
however, that such rights shall pass automatically to any legal successor of
Landlord by merger, consolidation or otherwise by operation of law.

 

N.                                    Entire Agreement.  This Lease together
with the Exhibits attached hereto constitutes the full and complete agreement of
Landlord and Tenant and all other prior oral and written agreements shall be
deemed to have merged into this Lease and have no further force or effect.

 

O.                                    Consent.  Where the consent or approval of
Landlord or Tenant is required by any provision of this Lease, all such
approvals or consents shall be in writing and unless

 

34

--------------------------------------------------------------------------------


 

expressly so provided to the contrary, such consent shall not be unreasonably
withheld or delayed.

 

P.                                      Amendment.  This Lease may only be
amended in writing, executed by both Landlord and Tenant.

 

Q.                                    Estoppel Certificates.  Within ten
(10) days of written notice front either party, the other party shall execute,
acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
Rent and other charges are paid in advance, if any, and (ii) acknowledging that
there are not, to certifying party’s knowledge, any uncured defaults on the part
of the other party, or specifying such defaults if any are claimed.  Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises.

 

R.                                     Attorneys’ Fees.  If either party hereto
institutes any action or proceeding in court to enforce any provision hereof or
for damages or other relief by reason of any alleged breach of any provision
hereof, the prevailing party shall be entitled to receive from the losing party
all costs, including reasonable attorneys’ fees.  If any litigation or legal
expense incurred by either party hereto in connection with any litigation
commenced by or against the other party (other than condemnation proceedings) in
which it shall without fault be made a party, then it will be entitled to
recover against the opposite party all of its costs including reasonable
attorneys’ fees.

 

S.                                      Expenditures By Landlord.  Whenever
under any provision of this Lease Tenant shall be obligated to make any payment
or expenditure, or to do any act or thing, or to incur any liability whatsoever,
and Tenant fails, refuses or neglects to perform as herein required, Landlord
shall be entitled but shall not be obligated to make any such payment or
expenditure, or do any such act or thing, or to incur any such liability, all on
behalf of and at the cost and for the account of Tenant, and in such event the
amount thereof, together with interest computed at Landlord’s Cost of Money,
shall be deemed additional rent hereunder and shall be added to and deemed a
part of the next installment of Rent thereafter becoming due.

 

T.                                     Partial Invalidity.  If any term,
provision, covenant or condition of this Lease should be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
this lease shall continue in full force and effect and shall in no way be
affected, impaired or invalidated thereby.

 

U.                                    Time of Essence.  Time is of the essence
of this Lease and all of the terms, provisions, covenants and conditions hereof.

 

V.                                     Recordation.  This Lease shall not be
Recorded, but the parties shall execute and deliver a memorandum hereof, in
recordable form, sufficient to give constructive notice of the leasehold estate
hereby created, and said memorandum shall be Recorded.  Tenant agrees, at
Tenant’s expense, once the Lease is terminated, to execute a recordable
instrument evidencing such termination.  Tenant hereby appoints Landlord as
Tenant’s attorney-in-fact for

 

35

--------------------------------------------------------------------------------


 

the purpose of executing any instrument evidencing termination of this Lease,
such appointment being coupled with an interest irrevocable and not affected by
specific revocation, death, incompetence or other cause.

 

W.                                Successors and Assigns; Exculpation.  All the
terms, covenants and conditions of this Lease shall inure to the benefit of and
be binding upon the successors, successors in trust and assigns of Landlord and
(subject to the restrictions on assignment herein contained) the heirs,
devisees, personal representatives, successors and permitted assigns of Tenant
to the same extent as said terms, covenants and conditions inure to the benefit
of and are binding upon Landlord and Tenant, respectively.

 

X.                                    Grammar; Governing Law.  The necessary
grammatical changes required to make the provision of this Lease apply in the
plural sense where there is more than one Tenant and to either corporations,
associations, partnerships, or individuals, males or females, shall in all
instances be assumed as though in each case fully expressed.  The laws of the
State of Nevada shall govern the validity, performance and enforcement of this
Lease.

 

Y.                                     Arbitration of Disputes.  Except for
those matters under this Lease which are to be determined by appraisal under
Section V.B above as expressly provided for herein, any dispute or controversy
arising under, out of, in connection with, or in relation to this Lease or any
breach hereof shall be determined and settled by arbitration to be held in Las
Vegas, in accordance with the commercial arbitration rules of the AAA then in
effect.  Disputes shall be heard by a panel of three (3) arbitrators, which
panel shall be selected as follows:  the party requesting or desiring
arbitration shall give written notice to that effect to the other party.  The
notice shall designate an individual person as an arbitrator.  Within ten
(10) days after the notice is given, the other party shall give notice to the
party requesting the arbitration, and its notice shall designate a second
individual person as an arbitrator.  If the second party shall fail to designate
an arbitrator within the ten (10) day period, the first arbitrator shall elect a
second individual person as an arbitrator.  When two arbitrators are designated
in accordance with the foregoing provisions, they shall designate a third
individual person as an arbitrator as promptly as possible.  If, within ten
(10) days after the appointment of the second arbitrator, the two arbitrators so
designated do not agree upon the designation of a third arbitrator, they shall
give notice of their failure to agree to the parties.  If the parties do not
agree upon the selection of a third arbitrator within five (5) days after that
notice, either party may apply to the AAA for the appointment of the third
arbitrator within ten (10) days thereafter.  All decisions of a majority of the
arbitrators shall be final, conclusive and binding on the parties.  All proper
costs and expenses of such arbitration including, without limitation, witnesses’
fees, attorneys’ fees and the fees of the arbitrators, shall be charged to a
party or parties in such amounts as the arbitrators shall decide at the time of
the award.  In the event of the failure, inability or refusal of any arbitrator
to act within thirty (30) days of the appointment of the panel, a new arbitrator
shall be appointed in his stead by the AAA.  An award so rendered shall be final
and binding in all aspects upon the parties and judgment may be rendered upon
the award by the courts of the State of Nevada and the parties consent to the
jurisdiction of such courts.  The parties agree that any process or notice of
motion or other application to any of the courts and any paper in connection
                        .

 

36

--------------------------------------------------------------------------------


 

[PAGE NO. 56 IS MISSING]

 

. other party required to consent prior to engaging in any act for which the
Master Lease requires such consent(s) to be obtained.  Tenant shall execute all
documents which the Master Lease requires the party occupying the Leased Land to
execute.  Tenant shall promptly pay upon demand all sums assessed by the Master
Lessor and any other party under the Master Lease against Landlord as a result
of Tenant’s failure to comply with this paragraph or any other terms, covenants
and conditions of this Lease.

 

D.                                    Indemnity.  Tenant shall indemnify, defend
and hold harmless Master Lessor, Landlord and any other party entitled to be
indemnified pursuant to the terms of the Master Lease from and against any and
all claims arising from Tenant’s use of the Leased Land or from the conduct of
Tenant’s business thereon or from any other activity, work or thing done,
permitted or suffered by Tenant in, about or in respect of the Leased Land, and
from and against any and all claims arising from any breach or default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease relating to the Leased Land, or arising from any act or omission
of Tenant or Tenant’s agents, contractors, invitees, customers or employees with
respect to the Leased Land, and from and against all costs, attorneys’ fees,
expenses and liabilities incurred in the defense of any such claim or any action
or proceeding brought thereon; and in case any action or proceeding be brought
against Master Lessor, Landlord or any such party under the Master Lease by
reason of any such claim, Tenant, upon notice from Master Lessor, Landlord or
any such party shall defend the same at Tenant’s expense by counsel satisfactory
to the party or parties indemnified pursuant to this paragraph.

 

E.                                      Letter of Credit.  If Landlord is
required under Section 5(f) of the Master Lease to provide an irrevocable letter
of credit prior to demolishing any existing structures on the Leased Land, then
Tenant shall provide such letter of credit in compliance with such
Section 5(f) prior to the commencement of any such demolition.

 

37

--------------------------------------------------------------------------------

 